 

Exhibit 10.1

 

 

 

LEASE

by and between

FOA 6302 EAST MARTIN LUTHER KING BOULEVARD , LLC,

as Landlord

and

CLAYTON SERVICES, INC.,

as Tenant


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 



 

PAGE

1.

 

DEFINITIONS.

 

1

2.

 

TERM.

 

5

3.

 

BASE RENT

 

6

4.

 

ADDITIONAL RENT.

 

6

5.

 

APPROVED PLANS/TENANT’S WORK/COMMENCEMENT DATE

 

10

6.

 

USE OF PREMISES

 

12

7.

 

CONDITION OF PREMISES

 

12

8.

 

SERVICES, INTERRUPTION, UTILITIES.

 

13

9.

 

REPAIRS

 

15

10.

 

ADDITIONS AND ALTERATIONS; SECURITY AGREEMENT; HOMESTEAD WAIVER.

 

15

11.

 

COVENANT AGAINST LIENS

 

16

12.

 

INSURANCE.

 

17

13.

 

FIRE OR CASUALTY.

 

18

14.

 

WAIVER OF CLAIMS/INDEMNIFICATION

 

20

15.

 

NONWAIVER

 

20

16.

 

CONDEMNATION

 

21

17.

 

ASSIGNMENT AND SUBLETTING,

 

21

18.

 

SURRENDER OF POSSESSION

 

22

19.

 

HOLDING OVER

 

23

20.

 

ESTOPPEL CERTIFICATE

 

23

21.

 

SUBORDINATION/FINANCIAL STATEMENTS

 

24

22.

 

CERTAIN RIGHTS RESERVED BY LANDLORD

 

24

23.

 

RULES AND REGULATIONS

 

26

24.

 

DEFAULT/LANDLORD’S REMEDIES

 

26

25.

 

EXPENSES OF ENFORCEMENT

 

27

26.

 

COVENANT OF QUIET ENJOYMENT

 

27

27.

 

SECURITY DEPOSIT.

 

28

28.

 

REAL ESTATE BROKER

 

28

29.

 

HAZARDOUS WASTE

 

29

30.

 

RELOCATION OF TENANT

 

30

31.

 

MISCELLANEOUS.

 

30

32.

 

NOTICES

 

32

33.

 

LIMITATION ON LANDLORD’S LIABILITY

 

33

34.

 

RENEWAL OPTION.

 

33

35.

 

PARKING.

 

34

36.

 

RIGHT OF FIRST REFUSAL

 

35

37.

 

EFFECTIVE DATE.

 

36

38.

 

RADON.

 

37

39.

 

SATELLITE DISH.

 

37

40.

 

TENANT’S TERMINATION OPTION.

 

38

41.

 

GENERATOR

 

39

 


--------------------------------------------------------------------------------




 

 

42.

 

STORAGE/FILE SPACE.

 

41

43.

 

BUILDING AND PYLON SIGNAGE.

 

41

44.

 

COMPLIANCE.

 

42

45.

 

COUNTERPARTS.

 

42

 

EXHIBIT A

 

PLAN OF PREMISES

 

A-1

EXHIBIT A-1

 

LAND LEGAL DESCRIPTION

 

A-1-1

EXHIBIT A-2

 

APPROVED PLANS

 

A-2-1

EXHIBIT A-3

 

FILE/STORAGE SPACE

 

A-3-1

EXHIBIT B

 

BASIC LEASE TERMS

 

B-1

EXHIBIT B-1

 

USE AND OPERATION

 

B-1-1

EXHIBIT C

 

RULES AND REGULATIONS

 

C-1

EXHIBIT D

 

TENANT’S SIGNAGE

 

D-1

EXHIBIT E

 

RIGHT OF FIRST REFUSAL SPACE

 

E-1

EXHIBIT F

 

LOCATION OF MARKED PARKING SPACES AND GENERATOR

 

F-1

EXHIBIT G

 

PARKING SPACE RELOCATION AREA

 

G-1

EXHIBIT H

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

H-1

SCHEDULE 1

 

CERTIFICATION AS TO COMMENCEMENT DATE

 

S-1

 


--------------------------------------------------------------------------------


 

LEASE

THIS AGREEMENT OF LEASE made as of this 3rd day of January, 2007 (hereinafter
referred to as the “Lease”) between FOA 6302 East Martin Luther King Boulevard
LLC, a Delaware limited liability company, having an office c/o Alliance
Commercial Partners, L.L.C., 165 South Union Boulevard, Suite 510, Lakewood,
Colorado 80228, (hereinafter referred to as “Landlord”) and Clayton Services,
Inc., a Delaware corporation, whose present address is 2 Corporate Drive,
Shelton, Connecticut 06484, (hereinafter referred to as “Tenant”).

WITNESSETH:

Landlord hereby agrees to lease to Tenant and Tenant hereby agrees to lease from
Landlord the premises (hereinafter referred to as the “Premises” or the “Demised
Premises”) designated on the plan attached hereto as Exhibit A and made a part
hereof and described on Exhibit B attached hereto and made a part hereof in the
building (hereinafter referred to as the “Building”) located at 6302 East Dr.
Martin Luther King, Jr. Boulevard, Tampa, Florida and more particularly
described in Exhibit A-1 attached hereto and made a part hereof (hereinafter
referred to as the “Land”), subject to the covenants, terms, provisions and
conditions of this Lease.

In consideration thereof, Landlord and Tenant covenant and agree as follows:

1.             DEFINITIONS.

As used in this Lease, the terms:

A.            “Calendar Year” shall mean any twelve month period, January
through December, which contains any part of the Term of this Lease.

B.            “Lease Year” means each calendar year, or portion thereof,
occurring during the Term of this Lease.

C.            “Normal Business Hours” shall mean 7:00 A.M. to 6:00 P.M. Monday
through Friday, 8:00 A.M. to 12:00 P.M. on Saturday, excluding all national,
state and local holidays; provided, however, that Tenant shall have access to
the Building and Premises twenty-four (24) hours a day and seven (7) days a
week, subject to closure by Landlord in the event of emergency situations.

D.            “Tenant’s Proportionate Share” shall be the percentage set forth
on Exhibit B attached hereto, which percentage has been conclusively agreed upon
by the parties notwithstanding actual measurements. Tenant’s Proportionate Share
is calculated based on the ratio of the Rentable Area of the Premises to the
total rentable square feet of the Building.

E.             “Taxes” shall mean all real estate taxes and assessments, special
or otherwise, imposed, levied or assessed upon or with respect to the Land or
Building. Should the State of Florida, or any political subdivision thereof, or
any other governmental authority having jurisdiction over the Land or the
Building, (1) impose a tax, assessment, charge or fee (or increase in the then
existing tax, assessment, charge or fee) which Landlord shall be required to

1


--------------------------------------------------------------------------------




 

pay, or (2) impose an income or franchise tax or a tax on rents in substitution,
in whole or in part, for such real estate taxes or in lieu of any increase in
such taxes, such taxes, assessments, fees, charges, income, franchise or rent
tax shall be deemed to constitute Taxes hereunder. “Taxes” shall be calculated
and determined without regard to any abatements, credits, incentives or similar
items which may from time to time be applicable to, or be received in connection
with, the status of (or contribution or benefit made by or given to) a
particular tenant (or tenants) located at all, or any part, of the Land and/or
the Building. Except as provided above, Taxes shall not include any inheritance,
estate, succession, transfer, gift, franchise, net income or capital stock tax.
In determining the amount of Taxes for any year, the amount of special
assessments to be included shall be equal to the greater of either the amount
actually paid or the amount of the installment (plus any interest payable
thereon) of such special assessment which would have been required to have been
paid during such year if the Landlord had elected to have such special
assessment paid over the maximum period of time permitted by law. Except as
provided in the preceding two sentences, all references to Taxes “for” a
particular year shall be deemed to refer to Taxes levied, assessed or otherwise
imposed for such year without regard to when such taxes are payable.

F.             “Rentable Area” shall be deemed to equal the rentable square feet
shown on Exhibit B attached hereto.

G.            “Tax Year” shall mean any period designated by the applicable
taxing authorities for the imposition of Taxes which contains any part of the
Term of this Lease.

H.            “Common Areas” (as initially constructed, or as the same may be
enlarged, reduced or constructed at any time thereafter, all in Landlord’s sole
discretion) shall mean all areas, space, facilities, equipment, signs and
special services from time to time made available by Landlord for the common and
joint use and benefit of Landlord, Tenant and/or other tenants and occupants of
the Building, and their respective employees, agents, permitted subtenants,
licensees, customers and invitees, whether on the property of the Building or
the Land.

I.              “Operating Expenses” shall mean the total cost and expense of
whatever kind or nature incurred in operating, managing, securing, insuring,
maintaining, cleaning, equipping, repairing, modifying, improving and replacing
the Common Areas, and the Building, and all improvements, portions and
components thereof, including without limitation, all personal property taxes
and other charges incurred in connection with any of the foregoing; the cost of
all utilities (to the extent Landlord is not otherwise reimbursed directly for
such service from another tenant(s)); the cost of personnel, whether full or
part time, to implement all or any of the foregoing, whether on-site or off
site; including, without limitation, management and administrative employees and
security and maintenance personnel for the Common Areas; audit and other
professional fees incurred in connection with the foregoing; general and
administrative costs; all applicable overhead and management fees and costs;
depreciation of all depreciable items included in the Common Areas and the
Building; and capital expenditures (whether for capital improvements, equipment
or devices) (i) incurred by Landlord in order to comply with any laws, rules,
regulations or requirements of any governmental or quasi-governmental authority
having jurisdiction, regardless of when enacted, in which case the cost of such
capital expenditure shall be amortized on a straight-line basis over the useful
life of such improvement

2


--------------------------------------------------------------------------------




 

in accordance with generally accepted accounting principles consistently applied
(“GAAP”), with only the amortized cost attributable to each calendar year, as
applicable (plus interest thereon calculated at an annual rate equal to the
“prime rate” announced by Citibank, N.A. in New York, New York or, if not
available, then other comparable institution chosen by Landlord), being included
as Operating Expenses in any calendar year, and/or (ii) which under generally
applied real estate practice(s) are expensed or regarded as deferred expenses
(i.e., it being understood that Landlord may expense an item if it would be less
expensive to replace such item than to repair it) in which case the cost of such
capital expenditure (plus interest thereon) shall be amortized and paid in the
same manner as discussed in subparagraph (i) directly above), and/or (iii) which
replaces a service Landlord provides hereunder or improves the operating
efficiency of the Building and, in either case, results in a reduction or
replacement of Operating Expenses that would otherwise have been incurred in a
year for which the Operating Expenses are being calculated in an amount at least
as great as the amount of the capital Expenditure cost (not including interest
thereon) which are being included in such year (which costs may be amortized
over the shorter of the useful life or the period over which the labor, service
or energy saving (or efficiency) costs equal the improvement cost, plus interest
thereon calculated in the same manner as discussed in subparagraph (i) directly
above.) (If a capital item falls, or may fall, under item (i), (ii) and/or (iii)
above, Landlord’s determination as to how to apply such expense shall be binding
upon the parties). Landlord may cause any or all of said services to be provided
by a contractor or contractors, whether or not affiliated with Landlord, the
cost of which shall be included in Operating Expenses. The referencing of any
items above shall not, however, ever be deemed to mean that any such items are,
or will be, actually provided to, or are available at, the Building (with
Landlord, in its sole and absolute discretion, reserving whether or not to
provide any such service or item). In determining the amount of Operating
Expenses for any calendar year (including the Operating Expense Base Period),
(i) if less than ninety five percent (95%) of the Building shall have been
occupied by tenants and fully used by them, Operating Expenses shall be
increased to an amount equal to the like operating expenses which would normally
be expected to be incurred had such occupancy been ninety-five percent (95%) and
had such full utilization been made during the entire period or (ii) if Landlord
is not furnishing particular work or services (the cost of which if performed by
Landlord would constitute an Operating Expense) to a tenant who has undertaken
to perform such work or service in lieu of the performance thereof by Landlord,
Operating Expenses shall be deemed to be increased by an amount equal to the
additional expense which would reasonably have been incurred during such period
by Landlord had Landlord furnished such work or service to such tenant.

Notwithstanding the above, Operating Expenses shall not include:

(i)        wages, salaries, fees and fringe benefits paid to administrative or
executive personnel or officers or partners of Landlord;

(ii)       all costs, fees and disbursements relating to activities for the
solicitation, negotiation and execution of leases for space in the Building
(including, but not limited to, attorneys’ fees therefor);

(iii)      the cost of any repair made by Landlord because of the total or
partial destruction of the Building or the condemnation of a portion of the
Building, if such cost is covered by insurance and reimbursed to Landlord;

3


--------------------------------------------------------------------------------




 

(iv)      the cost of any items for which Landlord is reimbursed by insurance;

(v)       the cost of any work or service performed for or facilities furnished
to any tenant of the Building to a greater extent or in a manner more favorable
to such tenant than the work or services regularly available to other tenants of
the Building;

(vi)      the cost of overtime or other expense to Landlord in curing its
willful defaults or gross negligence hereunder;

(vii)     any costs representing an amount paid to a corporation, entity or
person related to Landlord which is in excess of the amount which would be paid
in the absence of such relationship;

(viii) if electricity furnished to the Premises is measured by meters and paid
by Tenant directly to the utility supplier then the cost of electricity to other
leasable portions of the Building;

(ix) any costs (other than management fees and costs which will not exceed the
general amounts charged by similar managers of similar office buildings in the
East Tampa submarket) in excess of expenses actually incurred and paid by
Landlord;

(x)    salaries for Landlord’s executives above the grade of building manager;

(xi)   payments of ground rent pursuant to any ground lease covering the
Building;

(xii)  Taxes;

(xiii) costs incurred in connection with the investigation, removal,
encapsulation, replacement with alternative substances or disposal of, or other
treatment of any “Hazardous Material” (as defined below) not caused by Tenant;

(xiv)    costs of repairs, alterations, additions, replacements, and other items
which under GAAP are properly classified as capital expenditures not
specifically permitted hereunder;

(xv)     depreciation of the Building;

(xvi)    any insurance premium to the extent that Landlord is specifically
entitled to be reimbursed therefor by Tenant pursuant to this Lease (other than
pursuant to this Section) or by any other tenant or other occupant of the
Building pursuant to its lease (other than as an part of the Operating Expenses
thereunder);

(xvii)   (A) reserves for anticipated future expenses, bad debt loss or rent
loss, (B) interest and penalties incurred as a result of Landlord’s delinquent
payment of any obligation of Landlord, (C) costs associated with the operation
of the business of the entity which constitutes Landlord, which costs are not
directly related to the operation, management, maintenance and repair of the
Building or Common Areas, (D) direct costs of selling, financing, mortgaging or
transferring any of Landlord’s interest in the Building, (E) costs of any
disputes between

4


--------------------------------------------------------------------------------




 

Landlord and its employees or Landlord and any other tenant in the Building, and
(F) fines or penalties imposed as a result of Landlord’s failure to comply with
applicable laws;

(xviii)  intentionally deleted;

(xix)     (A) costs resulting from the negligence of Landlord, its employees or
contractors; (B) costs of services or other benefits supplied to other tenants
in the Building not provided to Tenant, (C) costs resulting from violations by
Landlord or other tenants of any lease, including this Lease; (D) Landlord’s
charitable or political contributions; (E) compensation paid to clerks,
attendants, or other persons in commercial concessions operated by Landlord, and
(F) costs to acquire sculptures, paintings and other objects of art located
within or outside the Building;

(xx)      the cost of any services provided by Landlord or Landlord’s affiliates
to the extent that such costs are in excess of what they would have been if
provided by an unrelated third party; and

(xxi)     Landlord agrees not to include in Operating Expenses any expense or
cost for which it is reimbursed under another provision of this Lease or for
which Landlord will be reimbursed for the same item more than once.

2.             TERM.

The term of this Lease (hereinafter referred to as “Term”) shall be for the
period stated in Exhibit B attached hereto, commencing on the “Commencement
Date” as established by Exhibit B and ending at noon on the last day of the
month in which the “Termination Date” as established by Exhibit B occurs, unless
sooner terminated or extended as provided herein or pursuant to law (i.e., if
the Term commences on a day other than the first day of a month, then the Term
shall be extended for such fractional month). The intention of the parties is
that Landlord will deliver exclusive possession of the Demised Premises to
Tenant upon the execution of this Lease and no later than January 3, 2007.
“Rent” (as defined below) shall commence on the date that is ninety (90) days
after exclusive possession of the Demised Premises is delivered to Tenant (other
than for “Landlord’s Work”, as defined below). If Landlord is unable to give
possession of the Demised Premises on the aforesaid date because of the
holding-over or retention of possession of any tenant, undertenant or occupants,
or for any other reason, Landlord shall not be subject to any liability for
failure to give possession on said date and the validity of the Lease shall not
be impaired under such circumstances, nor shall the same be construed in any way
to extend the Term of this Lease, but the Rent payable hereunder shall be abated
(provided Tenant is not responsible for the inability to obtain possession)
until after Landlord shall have given Tenant written notice that Landlord is
able to deliver possession in the condition required by this Lease. In the event
that Landlord cannot deliver exclusive possession (as described above) of the
Demised Premises to Tenant by June 30, 2007, Tenant may, at any time thereafter,
terminate this Lease by giving written notice to Landlord. If permission is
given to Tenant to enter into the possession of the Demised Premises or to
occupy premises other than the Demised Premises prior to the date specified as
the commencement of the Term of this Lease (with Tenant acknowledging that it
may not occupy the Premises until it receives Landlord’s consent), Tenant
covenants and agrees that such possession and/or

5


--------------------------------------------------------------------------------




 

occupancy shall be deemed to be under all the terms, covenants, conditions and
provisions of this Lease except the obligation to pay the Rent set forth herein.

3.             BASE RENT

Tenant shall pay to Landlord at the office of Landlord set forth above, or at
such other place as Landlord may from time to time designate in writing, the
annual sum stated in Exhibit B attached hereto (such annual sum being
hereinafter referred to as “Base Rent”) in equal monthly installments, each in
advance on or before the first (1st) day of each and every calendar month during
the Term, without any set off or deduction whatsoever. If the Term commences
other than on the first (1st) day of a calendar month or ends other than on the
last day of the calendar month, the Base Rent for such month shall be prorated
(with payment for the fractional month at the start of the Term being due on the
date the Term commences in a pro rated amount equal to the sum set forth for
month one (1) and with month one (1) as provided in Exhibit B referring to the
first full month). Tenant hereby delivers to Landlord the Prepaid Base Rent (as
defined in Exhibit B attached hereto) to be held by Landlord and applied towards
the first installment of Base Rent payable under this Lease (except as otherwise
provided in Exhibit B). If any payment or installment of Rent shall not be
received by Landlord within five (5) days of the date due then, in addition to
all other rights and remedies to which Landlord is entitled, Tenant shall also
be responsible for and shall immediately pay Landlord, as Additional Rent, a
service charge equal to the greater of (i) a sum equal to two percent (2%) of
the amount which is past due or (ii) seventy five dollars ($75.00), for the
administrative expenses Landlord incurs as a result of the late payment. In
addition to Base Rent, Tenant also agrees to pay to Landlord on the first day of
each calendar month (and together with each such payment) a sum equal to any
sales tax, use tax, tax on rentals, and any other governmental charges, taxes
and/or impositions now in existence or hereafter imposed based upon the
privilege of renting the Demised Premises and/or upon the amount of “Rent” (as
defined below) collected therefor. Tenant shall also be responsible for and
shall pay before delinquency all municipal, county or state taxes assessed
during the Term of this Lease against any occupancy interest or personal
property of any kind, owned by or placed in, upon or about the Demised Premises
by Tenant.

4.             ADDITIONAL RENT.

In addition to paying the Base Rent specified in Section 3 hereof, Tenant shall
pay as “Additional Rent” the amounts described in this Section 4. The Base Rent
and Additional Rent are sometimes hereinafter collectively referred to as the
“Rent”. The Tenant shall pay all applicable sales or use taxes due upon rent,
additional rent, or any amounts due hereunder.

A.            Tax Amount  —  Beginning with the expiration of the “Tax Base
Period” (as defined below) and continuing throughout the remainder of the Term,
Tenant shall pay to Landlord, as Additional Rent, an amount (“Tax Amount”) equal
to Tenant’s Proportionate Share of the Taxes for each Tax Year in excess of the
Taxes (the “Tax Base”) for the calendar year identified on Exhibit B attached
hereto (the “Tax Base Period”).  In addition, if the day following the
expiration of the Tax Base Period is not the first day of the first whole Tax
Year occurring during the Term, then (without otherwise affecting the Tax Amount
payable during such first Tax Year) the Tax Amount payable by Tenant for such
period occurring until the start of such first Tax Year shall be an additional
amount equal to the Tax Amount due during such

6


--------------------------------------------------------------------------------




 

first Tax Year prorated (to account for such partial period) on the basis by
which the number of days actually occurring during such partial period until the
start of such first Tax Year bears to 365.  Likewise, if this Lease expires or
is terminated on a day other than the last day of a Tax Year, then the Tax
Amount payable by Tenant during the year in which this Lease expires or is
terminated shall also be prorated (to account for such partial period) on the
basis by which the number of days of the Term (including the date on which the
Lease expires or is terminated) falling within. such Tax Year bears to 365. The
Tax Amount for each Tax Year (or partial period, as discussed above) shall be
paid in monthly estimated installments during such Tax Year (or partial period,
as discussed above) on the first day of every month, in advance, or as may
otherwise be directed by Landlord, without notice, demand, offset or abatement,
as indicated below. The amount of the estimated monthly installments shall be
estimated and adjusted from time to time by Landlord by written notice to
Tenant. Upon receipt by Landlord of bills for Taxes for a Tax Year, Landlord
shall furnish Tenant with a written statement of the total estimated.
installments paid by Tenant for such Tax Year and the actual Tax Amount for such
Tax Year (the “Reconciliation Tax Notice”). Tenant shall pay any deficiency as
shown on such statement to Landlord within fifteen (15) days after delivery of
such statement. Any excess payment by Tenant shown on such statement shall be
credited against payments next due from Tenant or, if no such payments are next
due, such excess payment shall be refunded to Tenant. Also, in addition to all
Base Rent and Additional Rent payable pursuant to this Lease, Tenant shall also
pay to Landlord, as Additional Rent, within fifteen (15) days after Landlord
delivers a statement therefor to Tenant, Tenant’s Proportionate Share of all
reasonable and actual fees and costs (including without limitation the
reasonable and actual fees and all disbursements of attorneys, third party
consultants, experts and others) incurred by Landlord in seeking to obtain a
reduction or a limit on the increase in any Taxes, regardless of whether any
reduction or limitation is obtained. To the extent to which any tax refund (or
reduction) payable as a result of any proceeding to review the said assessed
valuation is payable by reason of compromise or settlement of any such
proceedings, Tenant shall be entitled to a refund (and/or reduction of the Tax
Amount) of its proportionate share of any such savings or reduction.

Landlord acknowledges that Tenant is in the process of applying to the State of
Florida for tax refund credits. Landlord agrees to reasonably cooperate with
Tenant in such process and structure the Lease (and the payment of the Tax
Amount) to assist Tenant in obtaining such tax refund credits at no cost to
Landlord. Landlord agrees to provide Tenant with a detailed breakdown of all
components of Rent relating to Taxes (including, without limitation, all tax
bills) in order for Tenant to provide the State of Florida with precise
information relating to all components of Rent that relate to the Taxes.

B.            Electricity — Tenant covenants and agrees that, at all times, its
use of electric current shall never exceed the capacity of the feeders to the
Building or the risers or wiring installation thereof. In connection therewith,
Tenant expressly agrees that all installations, alterations and additions of and
to the electrical fixtures, appliances or equipment within the Demised Premises
shall be subject to Landlord’s prior written approval in each instance, which
shall not be unreasonably withheld or delayed and, if such approval shall be
given, rigid conduit only shall be permitted; provided, however, that Tenant
shall not require Landlord’s approval for standard office equipment and
appliances, including, without limitation, photocopy machines, computers,
lighting fixtures, lamps, microwave, refrigerator and dishwasher. Landlord
represents to Tenant that the Building and the Demised Premises have seven and
one-half (7.5) watts live

7


--------------------------------------------------------------------------------




 

load of power per usable square foot of the Demised Premises (including
lighting) and Landlord acknowledges that Tenant is relying on Landlord’s
representation in entering into this Lease.  If, in connection with any request
for such approval, Landlord shall, in its reasonable judgment, determine that
either the feeders to the Building (or the Demised Premises), or the risers or
wiring thereof, shall be insufficient to supply Tenant’s electrical requirements
with respect thereto, Landlord shall, at the sole cost and expense of Tenant,
install any additional feeder(s) or riser(s) that Landlord shall deem necessary
with respect thereto, provided, however, that, if Landlord shall determine, in
its reasonable judgment, that the same will cause permanent damage or injury to
the Building or to the Demised Premises, cause or create a dangerous or
hazardous condition, entail excessive or unreasonable alterations, repairs, or
expense, or unreasonably or adversely interfere with, or disturb, the other
tenants or occupants of the Building, or any other reason, then Landlord shall
not be obligated to make such installation, and Tenant shall not make the
installation, alteration, or addition with respect to which Tenant requested
Landlord’s consent. In addition to the installation of such riser or risers,
Landlord will also, at the sole cost and expense of Tenant, install all other
equipment necessary and proper in connection therewith, subject to the aforesaid
terms and conditions.  Landlord shall not be liable in any way to Tenant or any
other party for any interruption, failure or defect in supply or character of
electrical current furnished to the Demised Premises or the Building and/or if
electric current is unavailable or is no longer available to the Demised
Premises or the Building and/or is unsuitable for Tenant’s requirements;
provided such interruption, failure or defect is not due to the negligence or
willful acts of Landlord, its employees or contractors, and provided further
that in such event (other than a fire or other casualty governed by Section 13
hereof), if the unavailability of electricity is for a period of greater than
five (5) consecutive business days, the Rent shall be abated starting on the
sixth (6th) business day thereafter and if such unavailability of electricity
continues for a period of thirty (30) business days thereafter, Tenant shall
have the right to terminate this Lease. Landlord shall furnish and install
Building standard lighting tubes, ballasts, lamps and bulbs used in the Demised
Premises which shall be included in Operating Expenses.

Tenant shall make all arrangements necessary to obtain on a direct supply basis
from the public utility furnishing electricity to the Building all electricity
consumed or to be consumed in (as well as in connection with) the Premises. 
Tenant shall be responsible to the utility for the payment before due of all
charges for electricity consumed in or at the Demised Premises, as determined by
a meter or meters (measuring both consumption and demand), panel boards, wiring
and related equipment installed (or, if existing, retrofitted) by Tenant or
Landlord, all at Tenant’s sole cost and expense.  Tenant, at its sole cost and
expense, shall also be responsible for keeping the meter(s) and related
equipment in good working order and repair, as well as for all other charges,
meter purchases and installation costs and connection fees.

C.            Operating Expense Payment — Beginning with the expiration of the
“Operating Expense Base Period” (as defined below) and continuing throughout the
remainder of the Term, Tenant shall also pay Landlord, as Additional Rent, an
amount (the “Operating Expense Amount”) equal to Tenant’s Proportionate Share of
the Operating Expenses for each calendar year, and partial calendar year, in
excess of the Operating Expenses (the “Operating Expense Base”) for the calendar
year identified on Exhibit B attached hereto (the “Operating Expense Base
Period”). Tenant’s payment of the Operating Expense Amount for each full
calendar year and partial calendar year shall be paid in monthly installments on
the first day of

8


--------------------------------------------------------------------------------




 

each calendar month, in advance, without notice, demand, offset or abatement, in
an amount estimated by Landlord from time to time. Landlord shall have the
right, at any time and from time to time during each calendar year, by notice to
Tenant, to change said estimate based on changed circumstances, additional facts
previously unknown to Landlord or for any other reason. Subsequent to the end of
each full calendar year, or partial calendar year (as applicable), Landlord
shall notify (the “Reconciliation Operating Expense Notice”) Tenant of Tenant’s
actual Operating Expense Amount for such full calendar year or partial calendar
year. If the payment made by Tenant pursuant to this paragraph for any full or
partial calendar year shall be less than the actual amount due from Tenant for
such year as determined by the foregoing formula and as shown on such notice,
Tenant shall pay to Landlord the difference between the amount paid by Tenant
and the actual amount due, within thirty (30) days after receipt of such notice.
If the total Operating Expense Amount paid by Tenant for any full or partial
calendar year shall exceed the actual amount due from Tenant for such full or
partial calendar year, and provided Tenant is not otherwise in default under
this Lease, such excess shall be credited against the next payment for Operating
Expenses due from Tenant to Landlord pursuant to this paragraph. If the day
following the expiration of the Operating Expense Base Period is a day other
than the first day of the calendar year, or if the Term shall end on a day other
than the last day of the calendar year, then Tenant’s Operating Expense Amount
for such partial year shall be billed and adjusted on the basis of such fraction
of a calendar year, provided that the amount which Tenant shall owe shall be the
total Operating Expenses as aforesaid annualized for the full period for which
such partial year or year-end calculation is made, pro-rated for that portion of
the Term which occurs during such full period (but without regard to the actual
expenditures incurred during such actual pro-rated period). Landlord’s failure
to ever request or require the payment by Tenant of any sums pursuant to this
provision, or otherwise fail to deliver any notice to Tenant pursuant to this
provision, shall never operate as a waiver against Landlord, and such sums shall
continue to be owed by Tenant until paid. The terms of this provision shall
expressly survive the termination or expiration of this Lease.

D.            Miscellaneous — All amounts due under this Section as Additional
Rent shall be payable in the manner and at such place as Base Rent provided for
in Section 3 hereof (except as otherwise indicated above). Tenant agrees that
the Tax Amount and the Operating Expense Amount, as applicable, from time to
time computed by Landlord shall be final and binding for all purposes unless,
within one hundred twenty (120) days after Landlord sends the applicable
Reconciliation Tax Notice or the Reconciliation Operating Expense Notice, as
applicable, Landlord receives from Tenant written notice (i) disputing such
amount (the “Disputed Amount”), (ii) designating an attorney or accountant, or
other appropriate real estate professional reasonably acceptable to Landlord,
and appointed by Tenant, at Tenant’s sole cost and expense and not on any type
of contingent-fee basis, to review the Disputed Amount with Landlord and/or its
designated representatives, and (iii) confirming that the Disputed Amount shall
not be subject to adjustment, and agreeing to pay upon demand all of Landlord’s
reasonable costs and expenses in connection with such review (but not more than
$1,500), including without limitation all reasonable attorneys’ fees and
accountants’ fees, unless as a result thereof, the Disputed Amount is
demonstrated to reflect an error in excess of four percent (4%) of the amount
actually due from Tenant. In the event the Disputed Amount is demonstrated to
reflect an error in excess of four percent (4%) of the amount actually due from
Tenant, Landlord shall reimburse Tenant’s reasonable costs and expenses in
connection with such review, including without limitation all reasonable
attorneys’ fees and accountants’ fees (in an amount not to

9


--------------------------------------------------------------------------------




 

exceed $1,500). Landlord hereby agrees, in the event Landlord timely and
properly receives such notice from Tenant, to cooperate in completing such
review and refunding any portion of the Disputed Amount (to the extent Tenant is
not then in default under this Lease) which exceeds the amount actually due from
Tenant. Pending the determination of the Disputed Amount, Tenant shall pay the
Tax Amount and the Operating Expense Amount in accordance with the applicable
notice prepared by Landlord, without prejudice to Tenant’s position. Without
limitation on other obligations of Tenant which shall survive the expiration of
the Term, Tenant’s obligation to pay the Additional Rent provided for in this
Section 4 accrued but not paid for periods prior to the expiration or
termination date of the Term shall survive such expiration or termination.
Notwithstanding and in addition to the foregoing, Tenant and its agents and
representatives shall have, within the one hundred twenty (120) day-period after
Landlord sends the applicable Reconciliation Operating Expense Notice, the right
to audit Landlord’s books and records relating to Operating Expenses and
Landlord shall cooperate with Tenant and its agents and representatives in
connection with such audit including, without limitation, Landlord shall make
available all of its financial and operating expense records for such audit, at
Tenant’s sole cost and expense.

E.             Notwithstanding anything set forth herein to the contrary,
Landlord agrees that the Operating Expenses passed through to Tenant (other than
with respect to any applicable taxes, insurance and utilities) shall not be
increased by more than five percent (5%) per annum on a cumulative compounded
basis.

F.             Landlord represents and warrants to Tenant the following
historical Operating Expense charges to tenants in the Building:

2006 (Estimated)

 

$5.22 per rentable square foot

2005 (Actual)

 

$4.24 per rentable square foot

2004 (Actual)

 

$4.06 per rentable square foot

 

5.  APPROVED PLANS/TENANTS WORK/COMMENCEMENT DATE.

A.            Attached to this Lease as Exhibit A-2 is the approved space plan
(the “Approved Space Plan”) setting forth in detail the nature of the work and
those specifications for the standard improvements and finishes to be utilized
by Tenant in connection with the “Tenant’s Work” (as defined below).  Prior to
commencing any Tenant’s Work in the Premises, Tenant shall deliver to Landlord a
complete set of plans and specifications for the Tenant’s Work based on the
Approved Space Plan, prepared or sealed by a licensed architect or engineer if
required for issuance of a building permit or from Tenant’s contractor in the
event a building permit is not required (the “Tenant Plans”).  Landlord shall,
within ten (10) business days upon receipt of the Tenant Plans, review and
resubmit the same to Tenant, either with Landlord’s approval (not to be
unreasonably withheld conditioned or delayed) or with Landlord’s comments
thereon. Tenant shall resubmit any such proposed Tenant Plans which are returned
by Landlord without complete approval as promptly as possible, but in any event
within ten (10) days of receipt of Landlord’s comments; and such resubmitted
Tenant Plans shall contain the information or changes as reasonably required by
Landlord.  Once Landlord has accepted such proposed Tenant Plans, Landlord shall
so notify Tenant, and the Tenant Plans as so approved by Landlord shall
constitute the final approved Tenant Plans (the “Approved Plans”). Tenant agrees
to

10


--------------------------------------------------------------------------------




 

perform work (the “Tenant’s Work”) in the Demised Premises in accordance with
the Approved Plans and shall be done at Tenant’s expense by contractors hired by
Tenant, which contractors shall be Florida licensed general contractors or
Florida licensed contractors for their trade and pre-approved in writing by
Landlord, acting reasonably.  Upon completion of the Tenant’s Work, Tenant shall
deliver to Landlord evidence of payment, contractors’ affidavits and full and
final waivers of all liens for labor, services or materials.  Tenant shall
defend, indemnify and hold Landlord and the Land and Building harmless from all
damages, liens, expenses, fines, judgments, penalties and costs related to
Tenant’s Work not directly caused by Landlord, its agents or representatives,
(which obligation of Tenant shall survive the expiration or termination of this
Lease).  All of the Tenant’s Work done by Tenant or its contractors pursuant to
this Sections 5 shall be done in a good and workmanlike manner using only new
grades of materials, shall be done in a manner which does not unreasonably
interfere with or unreasonably disturb other tenants or occupants of the
Building and shall comply in all respects with all insurance requirements (with
minimum amounts of $500,000 for Workers Compensation & Employers Liability and
$1,000,000 general liability, product and completed operation liability and
contractual liability on policies that name Landlord and Landlord’s agent as
additional insureds) and all applicable laws and ordinances and rules and
regulations of governmental (as well as quasi-governmental) departments or
agencies.  In addition, Tenant shall be solely responsible for timely obtaining
any and all required permits, licenses and approvals in connection with all such
work. Tenant hereby acknowledges and agrees that Landlord is not responsible for
any construction or alterations to the Demised Premises [other than the
construction of the demising wall and separating the entryway into the Demised
Premises to be performed by Landlord at Landlord’s cost (the “Landlord’s Work”)
as identified on the Approved Space Plan] or otherwise and, in this regard,
Tenant is taking the Demised Premises in “AS IS” condition. Tenant hereby agrees
that the Landlord’s Work shall be performed by or through Landlord concurrent
with the Tenant’s Work, provided Landlord does not unreasonably interfere with
Tenant in the performance of Tenant’s Work and Tenant shall grant access to the
Demised Premises to Landlord or Landlord’s contractor at such reasonable times
as may be necessary for Landlord to complete Landlord’s Work.

B.            The Commencement Date of this Lease shall be as established by
Exhibit B attached hereto.  Once the Commencement Date is established, Tenant
shall execute an instrument upon demand confirming such date, if so desired by
Landlord, which instrument shall be consistent with the form set forth as
Schedule “1” attached to this Lease.

C.            Landlord shall be responsible for a maximum amount not to exceed
Six Hundred Forth Six Thousand Eight Hundred Forty Five And 10/100 Dollars
($646,845.10) (the “Tenant Allowance”) for costs and expenses incurred in
connection with or associated with construction, installation and/or performance
of Tenant’s Work and for Tenant’s reasonable costs associated with signage,
fixtures, furniture, equipment and the acquisition and installation of Tenant’s
“Generator” (as defined below) servicing the Demised Premises (collectively, the
“Reimbursement Work”), which costs and expenses include, but shall not be
limited to, the fees and expenses incurred in preparing or modifying Tenant’s
space plan (if applicable), the Approved Plans, the cost of all labor and
materials involved therewith, all permitting costs and expenses, obtaining any
required building and other permits and approvals and the certificate of
occupancy or certificate of completion (as applicable), all hard and soft costs
and architectural and engineering services.  In the event the cost of the
Reimbursement Work exceeds Six

11


--------------------------------------------------------------------------------




 

Hundred Forth Six Thousand Eight Hundred Forty Five And 10/100 Dollars
($646,845.10), Tenant hereby acknowledges and agrees that Tenant is and shall
remain responsible for 100% of all costs and expenses in excess of Six Hundred
Forth Six Thousand Eight Hundred Forty Five And 10/100 Dollars ($646,845.10)
incurred by Tenant for the Tenant’s Work.

Upon written request of Tenant (when fifty percent (50%) of the Tenant Allowance
has been expended by Tenant in connection with the Tenant’s Work and when one
hundred percent (100%) of the Tenant Allowance has been expended by Tenant in
connection with the Tenant’s Work or when the Tenant’s Work is completed, as
applicable), Landlord shall pay such portion of the costs for the Reimbursement
Work to Tenant, provided Tenant is not then in default hereunder beyond any
applicable notice and cure periods, within thirty (30) days after receipt of (1)
a statement that Tenant’s Work, or such appropriate portion thereof, is complete
and certified by Tenant’s contractor, (2) all necessary lien waivers, receipts
or invoices, as applicable, with respect to the expenditures by Tenant in
connection with the completion of Tenant’s Work, or such appropriate portion
thereof, and a final release of lien provided by Tenant’s general contractor and
all subcontractors with a final unconditional contractor’s affidavit of
substantial completion and a copy of the Certificate of Occupancy or Certificate
of Completion, as applicable, prior to the final payment (unless such final
payment has already been made), and (3) such other documentation as Landlord may
reasonably require under the circumstances.  Notwithstanding when the Tenant
Allowance is paid by Landlord to Tenant, Tenant shall comply with the above
requirements and deliver all documentation upon the completion of Tenant’s Work
and Tenant hereby agrees to complete the Tenant’s Work.  Tenant shall deliver
reproducible as-built Approved Plans to Landlord at the conclusion of Tenant’s
Work. Any portion of the proceeds of the Reimbursement Work not used by Tenant
shall be deemed forfeited by Tenant.

D.            All alterations, improvements and additions to the Premises,
whether temporary or permanent in character, shall without compensation to
Tenant become Landlord’s property at the termination of this Lease by lapse of
time or otherwise and shall be relinquished to Landlord in good condition,
ordinary wear and tear excepted.

6.             USE OF PREMISES

The Premises shall be used and occupied for the sole purpose of conducting the
business described in Exhibit B attached hereto and for no other purposes
whatsoever.  Tenant hereby agrees to use the Premises in accordance with the
provisions set forth in Exhibit B-1 attached hereto and made a part hereof.

7.             CONDITION OF PREMISES

Tenant has fully inspected the Demised Premises, is fully familiar with the
condition thereof and agrees to take possession of the same in their present,
“AS IS” condition. Tenant hereby acknowledges that the existing furniture and
carpet in the Demised Premises are the prior tenants’ and are not owned or
leased by the Landlord. Tenant shall perform all necessary or desirable work in
connection with preparing the Demised Premises for its initial occupancy at its
sole cost and expense, except for the amount of the Reimbursement Work in
accordance with Section 5 above, and in conformity with the requirements
contained in Section 10 of this Lease.

12


--------------------------------------------------------------------------------


No promise of the Landlord to alter, remodel or improve the Premises or the
Building (except for the proposed Common Area upgrade of the bathrooms) and no
representation respecting the condition of the Premises have been made by the
Landlord to the Tenant, except as expressly set forth in this Lease.

8.             SERVICES, INTERRUPTION, UTILITIES.

A.            Services.

(1)           Subject to the terms and limitations set forth elsewhere in this
Lease and electrical payments to be paid for by Tenant as noted above,
electrical service provided to the Premises shall be on a twenty-four (24) hour
per day, seven (7) day per week, three hundred sixty five (365) day per year
basis, in accordance with the provisions discussed above.

(2)           Landlord shall provide air-conditioning (“AC”) to the Common Areas
servicing the Premises (at temperatures and in amounts selected by Landlord),
through the presently existing equipment and facilities servicing the floor of
the Building of which the Premises forms a part, for normal usage during Normal
Business Hours, subject to such reduced hours or amounts as may be required by
applicable ordinances, laws, statutes, rules, regulations or requirements.
Landlord shall maintain all equipment used to provide AC to the Premises in good
working order, including appropriate preventative maintenance, and Landlord
shall make adjustments and repairs to such equipment promptly upon Tenant’s
request to maintain comfortable temperatures in all parts of the Premises during
Normal Business Hours, and during such other hours as Tenant requires AC service
to the Premises. In the event Landlord causes the AC service to the Premises to
be discontinued during Normal Business Hours for routine maintenance matters,
Landlord shall give Tenant advance notice of such maintenance schedule, and in
the further event that such routine maintenance prevents AC service to the
Premises for more than twenty four (24) hours, Landlord shall provide adequate
cooling units to Tenant for the Premises at Landlord’s sole cost and expense.
Tenant agrees that neither Tenant, nor its agents, employees, contractors or
invitees shall at any time tamper with, adjust or touch or otherwise in any
manner affect such mechanical installations or thermostat(s). Tenant at all
times agrees to cooperate fully with Landlord and to abide by the rules,
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the AC system. Landlord reserves the right to
suspend the operation of all AC equipment and facilities at any time that
Landlord, in. its sole judgment, deems it necessary to do so for reasons such as
repairs, accidents, emergencies or any situation arising in the Premises or the
Building which has an adverse affect, either directly or indirectly, on the
operation of such AC equipment and facilities, and Tenant agrees that any such
suspension in the operation of the AC equipment and facilities may continue
until such time as the reason causing such suspension has been remedied, and
that Landlord shall not be held responsible or be subject to any claim by Tenant
(or any other party) due to such suspension; provided, however, that Landlord
shall use commercially reasonable efforts to have all such repair work (and any
suspension of service) completed as expeditiously as possible and shall be
performed, to the extent possible, after Normal Business Hours and in such
manner as to minimize any adverse affect on Tenant’s business operations. Tenant
further agrees that Landlord shall have no responsibility or liability to Tenant
(or any other party) if operation of the AC equipment and facilities is
prevented by strikes or accidents, or by the orders

13


--------------------------------------------------------------------------------




or regulations of any federal, state, county or municipal authority, or by
failure of the equipment and facilities or electrical current, steam and/or
water or other required power source and/or for any other reason whatsoever;
provided that such condition or suspension was not caused by the negligence or
willful misconduct of Landlord, its employees or contractors. Further, Tenant
shall endeavor to lower and keep closed the venetian blinds or other window
coverings in the Premises whenever required for the proper operation of the AC.

Also, if Tenant wishes for AC to be provided to the Common Areas servicing the
Premises during hours other than Normal Business Hours, Tenant shall comply with
such advance written notice and other requirements which Landlord may from time
to time impose. In addition to all other sums payable by Tenant under this
Lease, Tenant shall also pay to Landlord, as Additional Rent, an amount
(“Additional AC Amount”) equal to the sum stated in Exhibit B attached hereto,
which payment shall be made to Landlord within ten (10) days after such service
was provided to Tenant or as may otherwise be directed by Landlord, without
notice, demand, offset, reduction or abatement.

(3)           Tenant, at Tenant’s sole expense, shall cause the Premises
(specifically including any portion of the Premises used for storage,
preparation, service or consumption of food or beverages, if so allowed) to be
kept clean in building standard manner. Tenant and its cleaning contractor and
their employees and invitees shall have access to the Premises at all times and
shall have the use of Tenant’s light, power and water in the Premises  as may be
required for the purposes of cleaning the Premises. Tenant hereby agrees that
any vending machines within the Premises shall be limited to the following: 
soda, coffee, water, candy bars, chips and similar snacks, and shall
specifically exclude prepared food, sandwiches, yogurt and similar food
products.

(4)           Notwithstanding anything set forth herein to the contrary,
Landlord shall provide services consistent with other similar class buildings in
the East Tampa submarket.  Tenant shall design and build-out the Demised
Premises, as part of Tenant’s Work, so that fresh air levels shall be maintained
in accordance with similar class building standards and ASHRAE-62-1989 standards
(ventilation for acceptable indoor air quality) and shall also provide adequate
thermal environmental comfort and air velocity limits in accordance with
ASHRAE-55.

(5)             Landlord, as part of the Operating Expenses, shall cause the
foundation, roof, exterior walls, structural elements, and all Common Areas of
the Building, including without limitation all pipes, wires and equipment
located outside of the Premises, to be maintained in good order, condition, and
repair, in a clean, sanitary, and safe condition, and in accordance with all
applicable Laws.

B.            Interruption of Services.  Other than to the extent expressly
provided for above, Landlord shall not be required to provide any other services
or utilities to the Premises, although Landlord reserves the option to do so and
charge a reasonable amount therefor to Tenant as Additional Rent (but Tenant
shall not rely on any expectation that Landlord will do so). Further, and in
addition to, and except as provided in those provisions provided elsewhere in
this Lease, Tenant agrees that Landlord shall not be liable in damages
(consequential or otherwise), by abatement of Rent or in any manner whatsoever,
if Tenant is unable to secure electricity, gas, water, or other fuel at the
Building for any reason whatsoever and/or if electrical

14


--------------------------------------------------------------------------------




service, AC or any other utility or service is interrupted or is not provided to
the Premises or the Building for any reason, and such failures or delays shall
never be deemed to constitute an eviction or disturbance of the Tenant’s use and
possession of the Premises or relieve the Tenant from paying Rent or performing
any of its obligations under this Lease except due to or caused by the
negligence or willful misconduct of Landlord, its authorized agents, employees
or contractors. Furthermore, Landlord shall have no liability to Tenant or any
other party for any damages (consequential or otherwise), by abatement of Rent
or in any manner whatsoever arising out of any such inability to secure any such
service or services except due to or caused by the gross negligence or willful
misconduct of Landlord, its authorized agents, employees or contractors. In
addition, Tenant agrees that Landlord shall not in any way be liable or
responsible to Tenant or -any other party for any loss, damage, or expense of
any kind that Tenant or any other party may sustain or incur if either the
quantity or character of AC, electrical (or any other) service is changed, is no
longer available, or is unsuitable for Tenant’s or any other party’s
requirements except due to or caused by the negligence or willful misconduct of
Landlord, its authorized agents, employees or contractors.

9.             REPAIRS  — Subject to the terms of Section 13 hereof, Tenant will
at Tenant’s own expense, keep the Premises in good order, repair and condition
at all times during the Term. Tenant shall promptly and adequately repair all
damage to the Premises and replace or repair all damaged or broken fixtures
(specifically excluding Tenant’s computer room servers and equipment) and
appurtenances, under the supervision and subject to the approval of Landlord,
and within any reasonable period of time specified by Landlord. If the Tenant
does not do so, Landlord may, but need not, make such repairs and replacements,
and Tenant shall pay Landlord the reasonable and actual cost thereof, including
an amount sufficient to reimburse Landlord for overhead and related expenses,
forthwith upon being billed for same and such amounts shall be deemed to be
additional Rent due hereunder. Landlord may, but shall not be required to, enter
the Premises upon reasonable notice to Tenant during Normal Business Hours to
make such repairs, alterations, improvements and additions as Landlord shall
desire or deem necessary to the Premises or to the Building or to any equipment
located in the Building or as Landlord may be required to do by governmental
authority or court order or decree.

10.           ADDITIONS AND ALTERATIONS; SECURITY AGREEMENT; HOME­STEAD WAIVER.

A.            Tenant shall not, without the prior written consent of Landlord,
make any alterations, improvements or additions to the Premises. Said consent
shall or may not be unreasonably withheld only if such alterations, improvements
or additions (i) do not affect the Building’s structure or common systems or
mechanical systems or areas, (ii) do not detract from the Building’s appearance
from outside of the Premises, (iii) do not otherwise increase any costs of
operating the Building, (iv) do not decrease in any respect the value of the
Building, or (v) are otherwise, in Landlord’s reasonable opinion appropriate for
the uses permitted under this Lease. If Landlord consents to said alterations,
improvements or additions, it may impose such conditions with respect thereto as
Landlord reasonably deems appropriate, including, without limitation, requiring
Tenant to furnish Landlord with security for the payment of all costs to be
incurred in connection with such work, insurance against liabilities (including,
without limitation, all insurance as set forth below, as well as workman’s
compensation insurance as may be required by statute and/or Landlord) which may
arise out of such work, and plans and

15


--------------------------------------------------------------------------------




specifications plus permits necessary for such work. The work necessary to make
any alterations, improvements or additions to the Premises shall be done at
Tenant’s expense by contractors hired by Tenant, which contractors shall be
Florida licensed general contractors or Florida licensed contractors for their
trade and pre-approved in writing by Landlord, acting reasonably. Upon
completion, Tenant shall deliver to Landlord evidence of payment, contractors’
affidavits and full and final waivers of all liens for labor, services or
materials. Tenant shall defend, indemnify and hold Landlord and the Land and
Building harmless from all damages, liens, expenses, fines, judgments, penalties
and costs related to such work, (which obligation of Tenant shall survive the
expiration or termination of this Lease). All work done by Tenant or its
contractors pursuant to Sections 9 or 10 shall be done in a good and workmanlike
manner using only new grades of materials, shall be done in a manner which does
not interfere with or disturb other tenants or occupants of the Building and
shall comply in all respects with all insurance requirements and all applicable
laws and ordinances and rules and regulations of governmental (as well as
quasi-governmental) departments or agencies. In addition, Tenant shall be solely
responsible for timely obtaining any and all required permits, licenses and
approvals in connection with all such work. Landlord shall reasonably cooperate
with Tenant or its contractor in obtaining any required permits, licenses or
applications at no cost to Landlord.

B.            Intentionally deleted.

C.            All alterations, improvements and additions to the Premises,
whether temporary or permanent in character, shall without compensation to
Tenant become Landlord’s property at the termination of this Lease by lapse of
time or otherwise and shall be relinquished to Landlord in good condition,
ordinary wear and tear excepted. Notwithstanding the foregoing, the parties
expressly agree that (i) all furniture, trade fixtures and specialty equipment
in the Premises, and any additions, modifications and/or replacements thereof,
shall be and remain Tenant’s sole property, now and in the future, and shall be
maintained by Tenant in good condition and repair and removed by Tenant prior to
the expiration or early termination of the Lease Term, and (ii) if Landlord
provides Tenant with a written request to restore the Premises to the condition
the same is in as of the Commencement Date then, prior to the end of the Term,
Tenant shall cause such restoration to occur in a good and workmanlike manner
and at Tenant’s cost and expense.  Notwithstanding anything to the contrary
contained in this Lease, Tenant hereby agrees to remove all voice and data
cabling within the Premises prior to the expiration or early termination of the
Lease Term.

11.           COVENANT AGAINST LIENS

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon Landlord’s title or interest in the
Land, the Building or the Demised Premises. In order to comply with the
provisions of Section 713.10 Florida Statutes, it is specifically provided that
neither Tenant, nor any one claiming by, through or under Tenant, including
without limitation, contractors, subcontractors, materialmen, mechanics and/or
laborers, shall have any right to file or place any mechanics’ or materialmen’s
liens of any kind whatsoever upon the Demised Premises, the Land, the Building
and/or the improvements thereon; and any such liens are hereby specifically
prohibited. All parties with whom Tenant may deal are put on notice that Tenant
has no power to subject Landlord’s interest to any mechanics’ or materialmen’s
lien of any

16


--------------------------------------------------------------------------------




kind or character, and all such persons so dealing with Tenant must look solely
to the credit of Tenant, and not to Landlord’s said interest or assets. Tenant
covenants and agrees not to suffer or permit any lien of mechanics or
materialmen or others to be placed against the Land, the Building or the Demised
Premises with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Demised Premises and,
in case of any such lien attaching, Tenant covenants and agrees to cause it to
be released and removed of record within fifteen (15) business days of Tenant
receiving notice thereof.

In the event that such lien is not timely released and removed, Landlord, at its
sole option, may take all action necessary to release and remove such lien
(without any duty to investigate the validity thereof). Tenant shall promptly
upon notice reimburse Landlord for all reasonable and actual sums, costs and
expenses (including reasonable attorneys’ fees) incurred by Landlord in
connection with any lien described in this section, and the same shall be deemed
to be additional Rent due hereunder.

12.           INSURANCE.

A.            Waiver of Subrogation.  Landlord and Tenant each hereby waive any
and every claim for recovery from the other for any and all loss of or damage to
the Building or Premises or to the contents thereof, which loss or damage is
covered by valid and collectible fire and extended coverage insurance policies.
Inasmuch as this mutual waiver will preclude the assignment of any such claim by
subrogation (or otherwise) to an insurance company (or any other person),
Landlord and Tenant each agree to give to each insurance company which has
issued, or in the future may issue, to either of them policies of fire and
extended coverage insurance, written notice of the terms of this mutual waiver,
and to have said insurance policies properly endorsed, if necessary, to prevent
the invalidation of said insurance coverage by reason of said waiver.

B.            Coverage Tenant shall carry insurance during the entire Term
insuring Tenant and Landlord as their interests may appear with terms, coverages
and in companies reasonably satisfactory to Landlord, and with such increases in
limits as Landlord may from time to time reasonably request, but initially
Tenant shall maintain the following coverages in. the following amounts:

(1)           In case of personal injury to or death of any person or persons,
not less than $2,000,000 for each injury or death to a person and $2,000,000 for
each incident involving personal injury or death to persons and, in case of
property damage, not less than $2,000,000 for any one occurrence; and

(2)           In case of fire, sprinkler leakage, malicious mischief, vandalism,
and other extended coverage perils, for the full insurable replacement value of
all furniture, fixtures, equipment, merchandise and all other items of Tenant’s
property on the Premises; and

(3)           Builder’s Risk and. other types of liability insurance to cover
Tenant’s initial construction or installation of leasehold improvements, as well
as any later alteration of the Demised Premises. This insurance coverage must be
in effect during the entire period of any construction and must have such limits
as Landlord may reasonably require.

17


--------------------------------------------------------------------------------




Tenant shall, prior to the first to occur of commencement of the Term or
commencement of construction by or at Tenant’s direction, furnish to Landlord
certificates evidencing such coverage, which certificates shall be accompanied
by certified copies of the applicable insurance policies and state that such
insurance coverage may not be changed or canceled without at least thirty (30)
days prior written notice to Landlord and Tenant.

C.            Avoid Action Increasing Rates.  Tenant shall comply with all
applicable laws and ordinances, all orders and decrees of court and all
requirements of other governmental authorities, and shall not directly or
indirectly, make any use of the Premises which may thereby be prohibited or be
dangerous to person or property or which may jeopardize any insurance coverage,
or may increase the cost of insurance or require additional insurance coverage.
In no event shall Tenant permit in the Premises any hazardous wastes or any
flammables such as gasoline, turpentine, kerosene, naphtha and benzine, or
explosives or any other article of intrinsically dangerous nature, and in no
event shall Tenant, its agents, employees or invitees bring any such hazardous
wastes, flammables or other articles into the Building.

D.            Landlord’s Insurance.  Landlord agrees to carry policies insuring
the Building against fire and such other perils as are normally covered by
special coverage endorsements in the county where the Premises are located in an
amount equal to One Hundred percent (100%) of the insurable value of such
improvements. Landlord agrees to carry general commercial liability insurance
covering the Land and Common Areas with a minimum limit of Two Million Dollars
($2,000,000) for any casualty resulting in bodily injury, death, or property
damage for each occurrence and a minimum limit of Ten Million Dollars
($10,000,000) general aggregate.

13.           FIRE OR CASUALTY.

A.            Restoration/Cancellation Upon Damage.  If the Premises shall be
damaged by fire or other casualty and if such damage does not render all or a
substantial portion of the Premises untenantable (as reasonably determined by
Landlord), then Landlord shall repair and restore the same with reasonable
promptness, subject to the terms provided below, as well as reasonable delays
for insurance adjustments and delays caused by matters beyond Landlord’s
control. If any such damage renders all or a substantial portion of the Premises
untenantable (as reasonably determined by Landlord), Landlord shall with
reasonable promptness, but not more than sixty (60) days after the occurrence of
such damage, estimate the length of time that will be required to substantially
complete the repair and restoration of such damage and shall by notice advise
Tenant of such estimate. If such estimate is that the amount of time required to
substantially complete the repair and restoration of the Premises will exceed
one hundred eighty (180) days from the date such damage occurred, then either
Landlord or Tenant shall have the right to terminate this Lease as of the date
of such damage (without any payment of any kind by Landlord to Tenant or any
other party) upon giving notice to the other at any time within twenty (20) days
after Landlord gives Tenant the notice containing said estimate (it being
understood that Landlord may, if it elects to do so, also give such notice of
termination together with the notice containing such estimate); provided,
however, Tenant shall be entitled to such termination right only if neither
Tenant nor any of its employees, authorized agents or contractors was the cause
(in whole or in part) of such fire or other casualty due to the gross negligence
or willful misconduct of said parties.

18


--------------------------------------------------------------------------------




If the Building shall be damaged by fire or other casualty and if such damage
does not render all or a substantial portion of the Building untenantable (as
reasonably determined by Landlord), then Landlord shall repair and restore the
same with reasonable promptness, subject to the terms provided below, as well as
reasonable delays for insurance adjustments and delays caused by matters beyond
Landlord’s control; provided, however, Landlord shall not be required to repair
and restore the Building (regardless of whether or not a substantial portion of
the Building was damaged) if Landlord estimates the length of time that will be
required to substantially complete such repair and restoration will exceed one
hundred eighty (180) days from the date such damage occurred if Landlord gives
notice to Tenant of such within thirty (30) days after notifying Tenant of such
estimate, whereby the Lease shall then terminate (without any payment of any
kind by Landlord to Tenant or any other party). If any such damage renders all
or a substantial portion of the Building untenantable (as reasonably determined
by Landlord), Landlord, in Landlord’s sole discretion, (i) may terminate this
Lease (without any payment of any kind by Landlord to Tenant or any other party)
or (ii) shall with reasonable promptness after the occurrence of such damage
estimate the length of time that will be required to substantially complete the
repair and restoration of such damage and shall by notice advise Tenant of such
estimate. If Landlord receives such estimate and such estimate provides that the
amount of time required to substantially complete the repair and restoration of
the Building will exceed one hundred eighty (180) days from the date such damage
occurred, then Landlord shall then also have the right to terminate this Lease
upon giving notice to Tenant at any time within thirty (30) days after Landlord
gives Tenant the notice containing said estimate (it being understood that
Landlord may, if it elects to do so, also give such notice of termination
together with the notice containing such estimate).

Unless this Lease is terminated as provided for in this Section, Landlord shall
proceed with reasonable promptness to repair and restore the Premises and the
Building (if applicable) within said one hundred eighty (180) days, subject to
reasonable delays for insurance adjustments and delays caused beyond Landlord’s
control, but Landlord shall have no liability to Tenant or any other party, and
Tenant shall not be entitled to terminate this Lease, in the event such repairs
and restoration are not in fact completed within the time period estimated by
Landlord, as aforesaid, or within said one hundred eighty (180) days.  In the
event Landlord does not repair and restore the Premises and the Building (if
applicable) within one (1) year from the  date that Landlord gives Tenant notice
of the estimated length of time that will be required to substantially complete
the repair and restoration of such damage, Tenant shall have the right to
terminate this Lease upon written notice to Landlord at any time after the
expiration of such 1-year time period and prior to Landlord’s actual delivery of
the repaired and restored Premises and Building (if applicable) to Tenant.
Notwithstanding anything to the contrary herein set forth, Landlord shall have
no duty pursuant to this Section 13 to repair or restore any portion of the
alterations, additions or improvements in the Premises or the decoration
thereto. If Tenant wants any other or additional repairs or restoration and if
Landlord consents thereto, the same shall be done at Tenant’s expense subject to
all of the provisions of Section 10 hereof.

B.            Rent Abatement.  In the event any such fire or casualty damage not
caused by the intentional act or gross negligence of Tenant, its employees,
authorized agents or contractors (or provided Landlord’s renter’s insurance is
not made void by Tenant, its employees, authorized agents or contractors’
actions), renders the Premises untenantable and if this Lease shall not be
terminated pursuant to Section 13A hereof by reason of such damage,

19


--------------------------------------------------------------------------------




then Rent shall abate during the period beginning with the date of such damage
and ending with the date thirty (30) days after Landlord tenders the Premises to
Tenant as being ready for occupancy. Such abatement shall be in an amount
bearing the same ratio to the total amount of Rent for such period as the
portion of the Premises not ready for occupancy from time to time bears to the
entire Premises.

14.           WAIVER OF CLAIMS/INDEMNIFICATION

To the extent not prohibited by law, Landlord and its officers, agents, servants
and employees shall not be liable for any damage either to person or property or
resulting from the loss of use thereof sustained by Tenant or by other persons
due to the Building or any part thereof (including, without limitation, the
Common Areas) or any appurtenances thereof becoming out of repair, or due to the
happening of any accident or event in or about the Building (including, without
limitation, the Common Areas), or due to act or any neglect of any tenant or
occupant of the Building (including, without limitation, the Common Areas) or of
any other person except due to the gross negligence or willful acts of Landlord,
its employees or contractors. This provision shall apply particularly (but not
exclusively) to damage caused by gas, electricity, frost, steam, sewage, sewer
gas or odors, fire, water or by the bursting or leaking of pipes, faucets,
sprinklers, plumbing fixtures, and windows, and shall apply without distinction
as to the person whose act or neglect was responsible for the damage and whether
the damage was due to any of the causes specifically enumerated above or to some
other cause of an entirely different kind. Tenant further agrees that all
personal property upon the Premises, or upon loading docks, receiving and
holding areas, or freight elevators of the Building, shall be at the risk of
Tenant only, and that Landlord shall not be liable for any loss or damage
thereto or theft thereof except due to the gross negligence or willful acts of
Landlord, its employees or contractors. Without limitation of any other
provisions of this Lease, Tenant agrees to defend, protect, indemnify and save
harmless Landlord from and against all liability, claims, penalties, fines,
judgments, loss, damage, cost or expense arising out of the gross negligence or
willful acts of Tenant, its authorized agents, employees and contractors. The
terms of this paragraph shall survive the termination or expiration of this
Lease.

15.           NONWAIVER

No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy on account of the violation of such provision
even if such violation be continued or repeated subsequently, and no express
waiver shall affect any provision other than the one specified in such waiver
and that one only for the time and in the manner specifically stated. No receipt
of monies by Landlord from Tenant after the termination of this Lease will in
any way alter the length of the Term or of Tenant’s right of possession
hereunder or after the giving of any notice shall reinstate, continue or extend
the Term or affect any notice given Tenant prior to the receipt of such monies,
it being agreed that after the service of notice or the commencement of a suit
or after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

 

20


--------------------------------------------------------------------------------


 

16.           CONDEMNATION

If the Land or the Building (or any portion thereof which includes a substantial
part of the Premises (as reasonably determined by Landlord acting in good faith)
or which prevents the economical operation of the Building or Premises (as
reasonably determined by Landlord acting in good faith) or which mutually
adversely affects the operation of Tenant’s business (as reasonably determined
by Tenant acting in good faith) shall be taken or condemned by any competent
authority for any public or quasi-public use or purpose then, in any such event,
if Landlord or Tenant, in each of their respective sole discretion, so desires,
the Term of this Lease and the term and estate hereby granted shall end upon,
and not before, the date when the possession of the part so taken shall be
required for such use or purpose and without apportionment of the condemnation
award. Tenant shall have no right to share in such award, but may seek its own
award for loss of or damage to Tenant’s business or its property (and the value
of Tenant’s leasehold estate, leasehold improvements paid by Tenant and moving
expenses) resulting from such taking (provided that such an award to Tenant does
not in any way diminish the award payable to Landlord on account of such
taking). If the Lease is terminated, Rent shall be apportioned as of the date of
such termination.

17.           ASSIGNMENT AND SUBLETTING,

A.            Except as provided herein, Tenant shall not, without the prior
written consent of Landlord (which consent shall not be unreasonably withheld,
conditioned or delayed), (1) assign, convey or mortgage this Lease or any
interest hereunder; (2) suffer to occur or permit to exist any assignment of
this Lease, or any lien upon Tenant’s interest, involuntarily or by operation of
law; (3) sublet the Premises or any part thereof; or (4) permit the use of the
Premises by any parties other than Tenant and its employees. Landlord’s consent
to any assignment, subletting or transfer or Landlord’s election to accept any
assignee, sublessee or transferee as the tenant hereunder shall not release the
original Tenant from any covenant or obligation under this Lease, nor any future
assignor or sublessor of its liability under this Lease. Landlord’s consent to
any assignment, subletting or transfer shall not constitute a waiver of
Landlord’s right to withhold its consent to any future assignment, subletting or
transfer.

B.            Tenant shall give Landlord written notice of any proposed
assignment or sublease, which notice shall be accompanied by: (a) a conformed or
photostatic copy of the proposed assignment or sublease; (b) a statement setting
forth, in reasonable detail, the identity of the proposed assignee or subtenant,
the nature of its business and its proposed use of the demised premises; and (c)
current financial information with respect to the proposed assignee or
subtenant, including its most recent financial report. Notwithstanding anything
set forth herein to the contrary, Landlord shall respond to Tenant of its
decision regarding its consent within ten (10) business days of Tenant’s
request.

C.            Landlord may withhold its consent to any proposed assignment or
subletting if in Landlord’s reasonable business judgment, the proposed assignee
or subtenant (a) does not have adequate financial responsibility, (b) intends to
conduct a business in the Premises which is inappropriate for the Building or
which is inconsistent with the then existing mix of tenants in the Building, (c)
intends to use the Premises for a use not expressly permitted under this Lease,
or (d) is otherwise objectionable in any respect to Landlord. Tenant
acknowledges and agrees that Landlord has a vital interest in the nature,
variety and location of tenants in the Building as a whole and that Landlord’s
right to withhold its consent on the aforesaid basis to any

21


--------------------------------------------------------------------------------




proposed assignment or subletting is a material consideration for the rental
rate and terms contained in this Lease. Tenant shall also pay to Landlord, upon
demand, Landlord’s reasonable attorney’s and administrative costs and fees in
connection with any transfer and/or preparation or review of any documents in
connection with any such transfer.

D.            Tenant acknowledges and agrees that fifty percent (50%) of any
sums or any other economic consideration received by Tenant, or payable to
Tenant, as a result of any assignment, subletting or transfer of the Lease
and/or the Tenant’s interest in the Demised Premises (after deducting all of
Tenant’s reasonable costs and expenses relating to such assignment, sublet or
transfer), or any party thereof, whether denominated rent or otherwise, which
exceed, in the aggregate, the total monthly sums which Tenant is obligated to
pay Landlord under this Lease (pro rated as to any sublease to reflect
obligations allocable to that portion of Demised Premises subject to such
sublease) shall be payable monthly to Landlord, as Additional Rent, under this
Lease without affecting or reducing any other obligation of Tenant hereunder and
without offset, abatement, reduction or demand.

E.             If Tenant is a corporation or a partnership or a trust or any
other business entity, any change of ownership resulting in a change of majority
control from those persons or entities now having control, will be deemed an
assignment requiring Landlord’s consent. (This provision does not apply if
Tenant is currently a publicly traded company, as defined by Federal Securities
Laws.)

F.             Notwithstanding the above, however, provided that Tenant is not
then in default under this Lease beyond all applicable notice and cure periods,
Landlord’s approval rights [and Landlord’s rights under Subsections (B) above &
(D)], shall not be applicable to (and such transfers shall be expressly
permitted) (i) an assignment of this Lease to, or subletting or occupancy of all
or any portion of the Demised Premises by or to an “Affiliate” (as defined
below), or (ii) any merger, consolidation or reorganization of Tenant or
Tenant’s parent entity with or into any other entity (a “Successor”), or (iii)
if Tenant or Tenant’s parent is acquired by another entity or there is any
change in ownership or control of Tenant or Tenant’s parent (provided all or
substantially all of the assets of Tenant or Tenant’s parent are acquired or
involved in such change in ownership or control), so long as such assignment,
subletting or occupancy by an Affiliate or such merger, consolidation or
reorganization with a Successor or such acquisition or change of control is not
undertaken primarily for the purpose of avoiding the restrictions on assignment
contained in this Section 17 and so long as the Affiliate or Successor has a
tangible net worth of less than the greater of (1) Tenant’s tangible net worth
at the time of execution of this Lease, or (2) Tenant’s tangible net worth at
the time of the subletting, assignment, merger or consolidation.  “Affiliate”
shall mean any entity controlling, controlled by or under common control with
Tenant which, for purposes hereof, shall mean (x) ownership by Tenant of more
than 51% of the outstanding voting capital stock of a corporation or more than
51% of the beneficial interests of any other entity and (y) the ability to
effectively control or direct the business decisions of such corporation or
entity.

18.           SURRENDER OF POSSESSION

Upon the expiration of the Term or upon the termination of Tenant’s right of
possession, whether by lapse of time or at the option of Landlord as herein
provided, Tenant shall

22


--------------------------------------------------------------------------------




immediately surrender the Premises to Landlord in good order, repair and
condition, ordinary wear excepted. All permanent alterations, improvements and
additions to the Premises shall without compensation to Tenant become Landlord’s
property at the termination of this Lease by lapse of time or otherwise and
shall be relinquished to Landlord in good condition, ordinary wear excepted,
unless otherwise expressly provided in this Lease. Tenant shall remove all of
its property from the Premises. Tenant agrees to remove at the termination of
the Term or of its right of possession the following items of property:
furniture, trade fixtures, equipment and all other items of Tenant’s property or
temporary improvements on the Premises, except for such property which pursuant
to the terms of this Lease, are Landlord’s property or in which Landlord enjoys
a security interest, and Tenant shall pay to Landlord upon demand the cost of
repairing any damage to the Premises and to the Building caused. by any such
removal. If Tenant is required to but shall fail or refuse to remove any such
property from the Premises, Tenant shall be conclusively presumed to have
abandoned the same, and title thereto shall thereupon pass to Landlord without
any cost either by set off, credit, allowance or otherwise, and Landlord may at
its option accept the title to such property or at Tenant’s expense may (1)
remove the same or any part in any manner that Landlord shall choose, and (2)
store, destroy or otherwise dispose of the same without incurring liability to
Tenant or any other person.

19.           HOLDING OVER

In the event Tenant holds over at the expiration of the Term, the tenancy shall
become a month-to-month tenancy on the same terms and conditions of the Lease
except Tenant shall pay to Landlord an amount as Rent equal to 125% of the Rent
in effect for the last month of the Term during each month or portion thereof
for which Tenant shall retain possession of the Premises or any part thereof
after the termination of the Term or of Tenant’s right of possession, whether by
lapse of time or otherwise.

20.           ESTOPPEL CERTIFICATE

A.            Tenant agrees upon request by Landlord, that Tenant will deliver
to Landlord a statement in writing certifying (1) that this Lease is unmodified
and in full force and effect (or, if there have been modifications, that the
Lease as modified is in full force and effect); (2) the dates on which Tenant
began paying Rent and that no Rent has been paid in advance; (3) that neither
the Tenant nor the Landlord is in default under any provision of this Lease, or,
if in default, the nature thereof in detail; (4) that Tenant has no existing
defenses or offsets to the enforcement of the Lease or, if any, specifying same;
and (5) that Tenant has accepted and occupied the Premises; and (6) such other
information which Landlord may reasonably request; it being intended that any
such statement may be relied upon by any prospective purchaser, mortgagee or
tenant of the Building, or any prospective assignee of any mortgage thereof. 
Tenant shall execute and deliver whatever instruments may be required for such
purposes, and in the event Tenant fails so to do within ten (10) days after
demand in writing Tenant shall be considered in default under this Lease
notwithstanding any other notice and cure periods as may be otherwise provided
herein.

B.            Landlord agrees upon request by Tenant, but not more than once in
any six (6) month time period, that Landlord will deliver to Tenant a statement
in writing certifying (1) that this Lease is unmodified and in full force and
effect (or, if there have been modifications, that the Lease as modified is in
full force and effect); (2) the dates on which Tenant began paying

23


--------------------------------------------------------------------------------




Rent and that no Rent has been paid in advance; (3) that neither the Tenant nor
the Landlord is in default under any provision of this Lease, or, if in default,
the nature thereof in detail; and (4) such other information which Tenant may
reasonably request; it being intended that any such statement may be relied upon
by any prospective purchaser, lender or unrelated assignee of the Tenant. 
Landlord shall execute and deliver whatever instruments may be reasonably
required for such purposes.

21.           SUBORDINATION/FINANCIAL STATEMENTS

A.            Subordination. This Lease is subject and subordinate to all
present ground or underlying leases of the Land and to the lien of any mortgages
or trust deeds, now in force against the Land, or all or any part of either, and
to all renewals, extensions, modifications, consolidation and replacements
thereof, and to all advances made or hereafter to be made upon the security of
such mortgages or trust deeds. Tenant has approved the form of the
Subordination, Non-Disturbance and Attornment Agreement (the “SNDA”) prepared by
Landlord’s current mortgagee, which is attached hereto as Exhibit H and
incorporated herein by this reference. Landlord shall request and use
commercially reasonable efforts to have a copy of the SNDA executed by
Landlord’s current mortgagee delivered to Tenant within thirty (30) days of the
Effective Date of this Lease. Landlord shall use commercially reasonable efforts
to cause any future mortgagee to deliver to Tenant a commercially reasonable
non-disturbance agreement on such mortgagee’s standard form during the Term of
the Lease.  Tenant’s obligation to subordinate its interests to any future
ground lessor or mortgagee will be conditioned on such ground lessor or
mortgagee executing and delivering such non-disturbance agreement.  Tenant
agrees that it will execute and return to Landlord such non-disturbance
agreement within fifteen (15) days of receipt of same from Landlord, ground
lessor or mortgagee.  Notwithstanding anything to the contrary herein, failure
of Tenant to execute and return a subordination, non-disturbance and attornment
agreement as provided in this paragraph shall be deemed a default by Tenant
hereunder notwithstanding any other notice and cure periods as may be otherwise
provided herein.

B.            Financial Statements.  Provided Tenant is not a publicly traded
company, Tenant shall promptly provide Landlord with a full and complete copy of
Tenant’s (and all guarantors’) annual financial statements (which shall be
certified by the company’s chief financial officer if requested by Landlord)
within ten (10) days after request by Landlord. Landlord may disclose such
statements to Landlord’s mortgagees or ground lessors, potential mortgagees or
ground lessors, potential purchasers and/or to such similar parties as Landlord
may designate.

22.           CERTAIN RIGHTS RESERVED BY LANDLORD

Landlord shall have the following rights, each of which Landlord may exercise
without liability to Tenant for damage or injury to property, person or business
on account of the exercise thereof, and the exercise of any such rights shall
not be deemed to constitute an eviction or disturbance of Tenant’s use or
possession of the Premises and shall not give rise to any claim for set off or
abatement of rent or any other claim:

A.            To change the Building’s name or street address.

24


--------------------------------------------------------------------------------




B.            To install, affix and maintain any and all signs on the exterior
and on the interior of the Building.

C.            To decorate or to make repairs, alterations, deletions,
substitutions, additions, or improvements, whether structural or otherwise, in
and about the Building, or any part thereof, and for such purposes to enter upon
the Premises (including, without limitation, installing, using, maintaining,
repairing and/or replacing pipes, ducts and conduits in and through the
Premises), and, during the continuance of any of said work, to temporarily close
doors, entryways, public space and corridors in the Building and to interrupt or
temporarily suspend services or use of facilities, all without affecting any of
Tenant’s obligations hereunder, so long as the Premises are reasonably
accessible and usable.

D.            To access the Premises at any time in the event of an emergency
and Tenant relieves and releases the Landlord of all responsibility arising out
of theft, robbery and pilferage therefrom. Upon the expiration of the Term or of
Tenant’s right to possession, Tenant shall return all keys to Landlord and shall
disclose to Landlord the combination of any permitted safes, cabinets or vaults
left in the Premises. Landlord hereby acknowledges that Tenant intends to
install a key card access system to enter the Premises.

E.             To designate that window treatments shall consist of Building
Standard blinds and to designate and approve, prior to installation, all types
of additional window shades, blinds or draperies.

F.             To approve the weight, size and location of safes, vaults and
other heavy equipment and articles in and about the Premises and the Building
(so as not to exceed the legal live load per square foot designated by the
structural engineers for the Building), and to require all such items and
furniture and similar items to be moved into or out of the Building and Premises
only at such times and in such manner as Landlord shall direct in writing.
Tenant shall not install or operate machinery or any mechanical devices of a
nature not directly related to Tenant’s ordinary use of the Premises without the
prior written consent of Landlord. Movements of Tenant’s property into or out of
the Building and within the Building are entirely at the risk and responsibility
of Tenant and Landlord reserves the right to require permits before allowing any
property to be moved into or out of the Building.

G.            To close the Building after Normal Business Hours and on Sundays
and legal holidays subject, however, to Tenant’s right to admittance to the
Premises under such regulations as Landlord may prescribe from time to time.

H.            To establish controls for the purpose of regulating all property
and packages (both personal and otherwise) to be moved into or out of the
Building and Premises.

I.              To reasonably regulate delivery and service of supplies in order
to insure the cleanliness and security of the Premises and to avoid congestion
of the loading docks, receiving areas and freight elevators.

J.             To show (during Normal Business Hours and with reasonable advance
notice to Tenant) the Premises to prospective tenants at reasonable hours during
the last twelve (12) months of the Term and, if vacated or abandoned, to show
the Premises at any time and to

25


--------------------------------------------------------------------------------




prepare the Premises for reoccupancy.

K.            To erect, use and maintain pipes, ducts, wiring and conduits, and
appurtenances thereto, in and through the Premises at reasonable locations,
provided same do not unreasonably interfere with Tenant’s business operations.

L.             To retain exclusive control and management over all Common Areas,
expressly reserving to Landlord the right to alter, eliminate, enlarge or
otherwise make such changes to the Common Areas as Landlord, in its sole
discretion, shall deem desirable. Landlord may operate, manage, equip, light and
maintain the Common Areas in such manner as Landlord may from time to time
determine.

23.           RULES AND REGULATIONS

Tenant covenants and agrees to keep and observe the rules and regulations
attached to this Lease as Exhibit C and made a part hereof. Landlord shall have
the right from time to time to prescribe additional rules and regulations which,
in its reasonable judgment, may be desirable, each of which additional rules and
regulations shall become a part of this Lease. Landlord agrees that it will
uniformly enforce the rules and regulations against all tenants in the Building.

24.           DEFAULT/LANDLORD’S REMEDIES

If default shall be made in the payment of the Rent or any installment thereof
or in the payment of any other sum required to be paid by Tenant under this
Lease or under the terms of any other agreement between Landlord and Tenant and
such default shall continue for a period of five (5) days or if default shall be
made in the observance or performance of any of the other covenants or
conditions in this Lease which Tenant is required to observe and perform and
such default shall continue for a period of thirty (30) days after written
notice to Tenant, or if a default involves a hazardous condition and is not
cured by Tenant immediately upon written notice to Tenant, or if the interest of
Tenant in this Lease shall be levied on under execution or other legal process,
or if voluntary petition in bankruptcy or for corporate reorganization or any
similar relief shall be filed by Tenant, or if any involuntary petition in
bankruptcy shall be filed against Tenant under any federal or state bankruptcy
or insolvency act and shall not have been dismissed within sixty (60) days from
the filing thereof, or if a receiver shall be appointed for Tenant or any of the
property of Tenant by any court and such receiver shall not have been dismissed
within sixty (60) days from the date of his appointment, or if Tenant shall make
an assignment for the benefit of creditors, or if Tenant shall admit in writing
Tenant’s inability to meet Tenant’s debts as they mature, then Landlord may
treat the occurrence of any one or more of the foregoing events as a breach of
this Lease, and thereupon at its option may, with or without notice or demand of
any kind to Tenant or any other person, have any one or more of the following
described remedies in addition to all other rights and remedies provided at law
or in equity or elsewhere herein:

A.            Landlord may (1) terminate this Lease and the Term created
thereby, and thereupon re-enter and take possession of the Premises, with legal
process, and (2) at its option and without further notice, declare the Rent, for
the entire remaining Term of this Lease, and any other indebtedness hereunder,
if any, immediately due and payable as agreed upon liquidated

26


--------------------------------------------------------------------------------




damages without regard to whether or not possession shall have been surrendered
to or taken by Landlord, and may commence action immediately thereupon and
recover judgment therefore. In determining the Rent which would be payable by
Tenant hereunder subsequent to default, the annual Rent for each year of the
unexpired Term shall be calculated by not only computing the Base Rent for such
period, but also computing Additional Rent for such period utilizing the average
Additional Rent paid by Tenant from the commencement of the Term to the time of
default, or during the preceding full calendar year, whichever period is
shorter. In the event of any such acceleration of Rent, Landlord shall discount
the same to present value based on the then current prime or base rate charged
by Citibank, N.A. in New York, New York prior to seeking recovery thereof.

B.            Landlord may terminate Tenant’s right of possession and may
repossess the Premises by forcible entry and detainer suit, by taking peaceful
possession or otherwise, without terminating the Lease, in which event Landlord
may, but shall be under no obligation to, relet the same for the account of
Tenant, for such rent and upon such terms as shall be satisfactory to Landlord.
For the purpose of such reletting, Landlord is authorized to decorate or to make
any repairs. If Landlord shall fail to relet the Premises, Tenant shall pay to
Landlord as damages a sum equal to the amount of the rental reserved in this
Lease for the balance of its original Term.  If the Premises are relet and a
sufficient sum shall not be realized from such reletting after paying all of the
costs and expenses of such decorations, repairs, changes, alterations and
additions and the expenses of such reletting and of the collection of the rent
accruing therefrom to satisfy the Rent provided for in this Lease, Tenant shall
satisfy and pay any such deficiency upon demand therefor from time to time.
Tenant agrees that Landlord may file suit to recover any sums falling due under
the terms of this Section 24 from time to time and that no suit or recovery of
any portion due Landlord hereunder shall be any defense to any subsequent action
brought for any amount not theretofore reduced to judgment in favor of Landlord.

C.            Landlord agrees that it shall, at all times, act in a commercially
reasonable manner in attempting to mitigate its damages in the event of a Tenant
default hereunder.

25.           EXPENSES OF ENFORCEMENT

Tenant shall pay upon demand, as Additional Rent, all Landlord’s reasonable
costs, charges and expenses, including the reasonable fees and out of pocket
expenses of counsel, agents and others retained by Landlord, incurred in
enforcing Tenant’s obligations hereunder or incurred by Landlord in any
litigation at the trial and appellate levels, negotiation or transaction in
which Tenant causes Landlord without Landlord’s fault to become involved or
concerned.

26.           COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved, and, on keeping, observing and performing all
the other terms, covenants, conditions, provisions and agreements herein
contained on the part of Tenant to be kept, observed, and performed, shall,
during the Term, peaceably and quietly have, hold and enjoy the Premises without
any manner of molestation or hindrance from Landlord or any person, firm or
corporation claiming by or through Landlord, subject to the terms, covenants,

27


--------------------------------------------------------------------------------




conditions, provisions, and agreements hereof.

27.           SECURITY DEPOSIT.

A.            Tenant has deposited with Landlord the sum set forth and listed as
the Security Deposit on Exhibit B attached hereto, in cash, as security for the
faithful performance, observance and compliance with all of the terms, covenants
and conditions of this Lease on Tenant’s part to perform, observe or comply
with. This sum shall be held by Landlord free of trust, and may be co-mingled
with other (including Landlord’s own) funds, and Tenant shall not be entitled to
receive the interest earned thereon, if any.  Landlord may use or apply on
Tenant’s behalf or retain during the Term the whole or any part of the Security
Deposit to the extent required for the payment of any Rent or other sums as to
which Tenant may be in default hereunder or for any sum which Landlord may
expend by reason of Tenant’s default in respect to any of the terms of this
Lease, including but not limited to, any deficiency or damage incurred in
reletting the Premises. After each application from the Security Deposit, Tenant
shall upon demand replenish said deposit to the amount hereinabove set forth. 
In the event that Tenant shall comply with all terms, provisions, covenants and
conditions of this Lease, and provided that Tenant is not then in default beyond
all applicable notice and cure periods, then after the expiration of the first
(1st) Lease Year, Landlord shall return to Tenant, within thirty (30) days after
such date, the equivalent of one (1) month’s Base Rent of the Security Deposit.
In the further event that Tenant shall comply with all terms, provisions,
covenants and conditions of this Lease, and provided that Tenant is not then in
default beyond all applicable notice and cure periods, then after the expiration
of the second (2nd) Lease Year, Landlord shall return to Tenant, within thirty
(30) days after such date, the equivalent of one (1) month’s Base Rent of the
Security Deposit. In the event that Tenant shall comply with all terms,
provisions, covenants and conditions of this Lease, that portion, if any, of the
cash security, as the case may be, not justifiably returned, used, applied or
retained shall be returned to Tenant within thirty (30) days after the
Termination Date and after the delivery of possession of the entire Demised
Premises to Landlord, in accordance with, and subject to, the applicable
provisions of this Lease.

B.            In the event of a sale or transfer of the Land or the Building, or
Landlord’s interest in the Land or the Building, Landlord shall have the right,
at no cost or expense to Landlord, to transfer or assign such cash security, as
the case may be, to the vendee, transferee or lessee, and Landlord shall notify
Tenant, by certified mail, return receipt requested, of such sale, transfer or
lease, together with the name and address of such vendee, transferee or lessee,
and Landlord shall thereupon be released by Tenant from all liability for the
return of such cash security. In such event, Tenant agrees to look solely to the
new landlord for the return of said cash security. It is agreed that the
provisions hereof shall apply to every transfer or assignment made of said cash
security to a new Landlord.

C.            Tenant covenants that it will not assign or encumber, or attempt
to assign or encumber, such cash security and that neither Landlord nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment, or attempted encumbrance.

28.           REAL ESTATE BROKER

Tenant represents that the Tenant has dealt with no broker in connection with
this Lease

28


--------------------------------------------------------------------------------




other than the Broker or Brokers, if any, named on Exhibit B attached to this
Lease, and that insofar as the Tenant knows, no other broker or finder
negotiated this Lease or is entitled to any commission or fee in connection
herewith. Each party agrees to indemnify, defend and hold the other party free
and harmless from and against all claims for broker’s commissions or finder’s
fees by any person claiming to have been retained by the other party in
connection with this transaction or to have caused this transaction, other than
the Broker or Brokers, if any, named on Exhibit B attached hereto. Landlord
agrees to pay the commissions due the Brokers named on Exhibit B attached hereto
pursuant to the terms of separate agreements with each of the Brokers so named.

29.           HAZARDOUS WASTE

A.            Tenant shall not cause or permit any Hazardous Material to be
used, stored, transported, released, handled, disturbed, produced or installed
in, on or from the Premises or any other portion of the Building or Land.
“Hazardous Material” as used herein shall mean any flammables, explosives,
radioactive material, hazardous waste, hazardous or toxic substances or related
materials, asbestos or any material containing asbestos, or any other substance
or material as defined in any federal, state or local environmental law,
ordinance, rule or regulation, including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, the
Hazardous Material Transportation Act, as amended, the Resource Conservation and
Recovery Act, as amended, and in the regulations adopted in publications
promulgated pursuant to each of the foregoing. In the event of a breach of the
provisions of this Section, Landlord shall have the right in addition to all
other rights and remedies of Landlord under this Lease or at law, to require
Tenant to remove such Hazardous Materials from the Premises (or other portion of
the Building or Land) in the manner prescribed for such removal by law and
requirements of any public authorities. In addition, Tenant hereby indemnifies
and holds Landlord harmless from and against any and all claim (including,
without limitation, all mitigation costs and expenses), injury (including,
without limitation, death), loss, cost, liability and damage, including, without
limitation, penalties, fines, attorneys’ fees and disbursements to the extent
incurred in connection with or arising (in whole or in part) from any cause
whatsoever related to the transportation, presence, use, storage, release,
handling, disturbing and/or producing of Hazardous Material in, on, about, to or
from the Demised Premises, any default by Tenant under this Article, or any act
or omission of Tenant in connection with Hazardous Material.

B.            Landlord hereby represents, covenants and warrants to Tenant that
(1) Landlord has not brought any Hazardous Material onto the Land or the
Building in violation of applicable laws; (2) Landlord has not received any
written notice from any governmental authority or other agency concerning the
removal of any Hazardous Material from the Land or the Building; and (3)
Landlord has no knowledge of any underground storage tanks on the Land or the
Building. Landlord shall provide Tenant with a copy of any and all written
notices from governmental authority or other agency concerning any violation of
applicable laws in connection with Hazardous Material on the Land or the
Building. The representations, covenants and warranties contained in this
paragraph shall survive the termination or expiration of this Lease.

29


--------------------------------------------------------------------------------


 

C.            Landlord covenants and agrees to indemnify, defend and hold Tenant
harmless from and against any and all liens, claims, demands, judgment, direct
but not consequential damages, penalties, fines, costs, loss or expenses
(including reasonable attorney, consultant and expert fees) that arise as a
result of Landlord’s negligence or willful acts in the discharge of Hazardous
Materials by Landlord, its employees or contractors on or in the Land or the
Building. Without limiting the generality of the foregoing, this indemnification
by Landlord shall include reasonable costs incurred in connection with any site
investigation or any remedial, removal or restoration work resulting from the
events indemnified against.

30.           RELOCATION OF TENANT

Intentionally deleted.

31.           MISCELLANEOUS.

A.            Rights Cumulative.  All rights and remedies of Landlord under this
Lease shall be cumulative and none shall exclude any other rights and remedies
allowed by law.

B.            Interest.  In addition to other sums payable hereunder, all
payments becoming due under this Lease and remaining unpaid when due shall bear
interest until paid at a rate equal to the per annum rate charged from time to
time by Citibank, NA. in New York, New York as its prime or base rate (but in no
event at a rate which is more than the highest rate which is at ‘the time lawful
in the State of Florida).

C.            Terms/Florida Law.  The necessary grammatical changes required to
make the provisions hereof apply either to corporations or partnerships or
individuals, men or women, as the case may require, shall in all cases be
assumed as though in each case fully expressed. The terms of this Lease shall be
governed in accordance with Florida law.

D.            Binding Effect.  Each of the provisions of this Lease shall extend
to and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Section 17 hereof.

E.             Lease Contains All Terms.  All of the representations and
obligations of Landlord are contained herein, and no modification, waiver or
amendment of this Lease or of any of its conditions or provisions shall be
binding upon the Landlord unless in writing signed by Landlord or by a duly
authorized agent of Landlord empowered by a written authority signed by
Landlord.

F.             Delivery for Examination.  Submission of the form of the Lease
for examination shall not bind Landlord in any manner, and no Lease or
obligations of Landlord shall arise until this instrument is signed by both
Landlord and Tenant and delivery is made to each.

G.            No Air Rights.  No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.

30


--------------------------------------------------------------------------------




H.            Modification of Lease.  If any lender requires, as a condition to
its lending funds, the repayment of which is to be secured by a mortgage or
trust deed on the Land and Building, or either, that certain non-material
modifications be made to this Lease, which modifications will not require Tenant
to pay any additional amounts or otherwise change in any adverse way the rights
or obligations of Tenant hereunder, Tenant shall, upon Landlord’s request,
execute appropriate instruments effecting such modification.

I.              Transfer of Landlord’s Interest.  Tenant acknowledges that
Landlord has the unrestricted right to transfer its interest in all or any part
of the Land and Building and in this Lease, and Tenant agrees that, in the event
of any such transfer, Landlord shall automatically be released from all
liability and obligations under this Lease from and after the date of such
transfer, and Tenant agrees to look solely to such transferee (the “Transferee”)
for the performance of Landlord’s obligations hereunder from and after the date
of such transfer, and it will automatically be deemed and construed that the
Transferee has assumed and agreed to carry out those obligations of Landlord
under this Lease accruing from and after the date of such transfer. If the
interests of Landlord under this Lease shall be transferred voluntarily, or by
reason of foreclosure or other proceedings for enforcement of any mortgage on
the Land or Building, Tenant shall, at the election of such Transferee, be bound
to such Transferee for the balance of the Term hereof remaining, with the same
force and effect as if the Transferee were Landlord under this Lease, and Tenant
does hereby agree to attorn to the Transferee, including the mortgagee under any
such mortgage if it be the Transferee, as its landlord, said attornment to be
effective and self-operative without the execution of any further instruments,
upon the Transferee succeeding to the interest of Landlord under this Lease.

Notwithstanding the foregoing, however, Tenant hereby agrees to execute any
instrument(s) which Landlord may deem desirable to evidence said attornment by
Tenant. The respective rights and obligations of Tenant and the Transferee upon
such attornment, to the extent of the then remaining balance of the Term of this
Lease and any such extensions and renewals, shall be and are the same as those
set forth herein.

J.             Intentionally Deleted.

K.            Prohibition Against Recording.  This Lease shall not be recorded. 
However, the parties agree that at the request of either party and with the
approval of Landlord’s lender, the parties will execute and deliver to the other
a memorandum of this Lease which can be recorded by either party. simultaneously
with the execution of the memorandum of lease, the parties shall execute a
termination of the memorandum of lease to be held by Landlord in escrow pending
the expiration or earlier termination of this Lease.

L.             Captions.  The captions of sections and subsections are for
convenience .only and shall not be deemed to limit, construe, affect or alter
the meaning of such sections or subsections.

M.           Only Landlord/Tenant Relationship.  Nothing contained in this Lease
shall be deemed or construed by the parties hereto or by any third party to
create the relationship of principal and agent, partnership, joint venturer or
any association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any

31


--------------------------------------------------------------------------------




other provisions contained in this Lease nor any act of the parties hereto shall
be deemed to create any relationship between Landlord and Tenant other than the
relationship of landlord and tenant.

N.            Excuse of Landlord’s Performance.  Anything in this Lease to the
contrary notwithstanding, Landlord shall not be deemed in default with respect
to the performance of any of the terms, covenants and conditions of this Lease
if same shall be due to any strike, lockout, civil commotion, war like
operation, invasion, rebellion, hostilities, military or usurped power,
sabotage, government regulations or controls, inability to obtain any material
or service, through an act of God or any other cause reasonably beyond the
control of Landlord. Landlord shall not be liable for failure to give Tenant
possession in accordance with the provisions of this Lease due to any of the
foregoing conditions. The time for Landlord’s performance shall be extended as a
result of the foregoing.

O.            Waiver.  To the extent permitted by law, Tenant hereby waives: (a)
jury trial in any action or proceeding regarding a default by Tenant and/or
Landlord’s right to possession, of the Premises, and (b) in any action or
proceeding by Landlord in, connection with a default by Tenant and/or possession
of the Premises, then Tenant waives the right to interpose any crossclaim or
counterclaim.

P.             Joint and Several.  If more than one party or entity comprises
the “Tenant”, or if Tenant is a partnership, the obligations hereunder imposed
upon Tenant, and the general partners of Tenant, as the case may be, shall be
joint and several.

Q.            Survival.  All obligations of Tenant or Landlord which are or may
be intended by their nature to be performed and/or complied with after the
expiration or earlier termination of this Lease shall survive such expiration or
termination. Express provisions herein which require or permit survival in
specific instances, or as to specific obligations, shall not be deemed a
limitation upon the generality of this survival clause.

32.           NOTICES

All notices and demands which may or are required to be given by either party to
the other hereunder shall be in writing and shall be sent by United States mail,
certified or registered mail, postage prepaid, or by express mail with a
reputable overnight courier service, or in the case of Tenant by personal
delivery, and addressed as follows: (i) If to Tenant: addressed to Tenant and
sent or delivered to Tenant at either “Tenant’s Address for Notices” as set
forth on Exhibit B attached to this Lease (or to such other place as Tenant may
from time to time designate in a written notice received by Landlord) or,
instead, delivered to Tenant at the Premises; (ii) If to Landlord: addressed to
Landlord and sent to Landlord at “Landlord’s Address for Notices” as set forth
on Exhibit B attached to this Lease (or to such other place as Landlord may from
time to time designate in a written notice to Tenant).

Notices and demands sent by United States mail, certified or registered mail,
postage prepaid, will be deemed given three (3) days after sending. Notices and
demands sent by express mail with a reputable overnight courier service will be
deemed given the following business day. Notices and demands delivered
personally will be deemed to have been given as of the date

32


--------------------------------------------------------------------------------




delivery is given or attempted.

33.           LIMITATION ON LANDLORD’S LIABILITY

A.            It is expressly understood and agreed by Tenant that none of
Landlord’s covenants, undertakings or agreements are made or intended as
personal covenants, undertakings or agreements by Landlord, and any liability
for damage or breach of nonperformance by Landlord shall be collectible only out
of Landlord’s interest in the Building and Land and no personal liability is
assumed by, nor at any time may be asserted against, Landlord or any of its or
their members, partners, officers, shareholders, heirs, legal representatives,
successors and/or assigns, all such liability, if any, being expressly waived
and released by Tenant.

B.            It is expressly understood and agreed by Landlord that none of
Tenant’s covenants, undertakings or agreements are made or intended as personal
covenants, undertakings or agreements by Tenant, and any liability for damage or
breach of nonperformance by Tenant shall be collectible only out of the assets
of Tenant and no personal liability is assumed by, nor at any time may be
asserted against, Tenant or any of its or their directors, partners, officers,
shareholders, affiliates, heirs, legal representatives, successors and/or
assigns, all such liability, if any, being expressly waived and released by
Landlord.

34.           RENEWAL OPTION.

A.            Provided Tenant is not in default under the Lease beyond any
applicable cure period, Tenant will have the option (the “Renewal Option”) of
extending the term of the Lease for one (1) additional term of five (5) years
(the “Renewal Term”) by notifying (the “Renewal Notice”) Landlord in writing of
its intention to exercise the Renewal Option no earlier than twelve (12) months
and no later than six (6) months prior to the expiration of the original term of
the Lease (the “Primary Term”).  The terms and conditions of the Renewal Term
will be as follows:

(i)                                     The Renewal Term will commence (the
“Renewal Term Commencement Date”) immediately upon the expiration of the Primary
Term and shall expire at midnight on the last day of the sixtieth (60th)
calendar month thereafter.

(ii)                                  The annual Base Rent for the first twelve
(12) months of the Renewal Term will be an amount equal to the “Market Rate” (as
defined in paragraph B below) for the Premises for such twelve (12) month
period, and will increase on the first anniversary of the Renewal Term
Commencement Date, and on each and every anniversary of such date, to reflect
the increased Market Rate (as defined in paragraph B below) for such period.

(iii)                               Except as modified by this Section, all
provisions of, and payments under, the Lease will be equally applicable during
the Renewal Term, and that (a) there will be no further Renewal Option, and (b)
Tenant will be entitled to further abatement, allowance or other concession that
may be negotiated between the parties at such time

33


--------------------------------------------------------------------------------




(including, without limitation, the abatements, allowances and/or concessions
set forth in Article 5 and/or Exhibit B of the Lease).

B.            “Market Rate”, for the purposes of this Article, shall mean the
amount of annual Base Rent a tenant in an arms length transaction would pay for
comparable space in the Building (excluding allowances, abatements and all other
concessions) for each twelve (12) month period occurring during the Renewal
Term, or if no figures are available, then for comparable space in a similar
competitive area.  Notwithstanding the above, however, in no event shall the
“Market Rate” for the first twelve (12) months of the Renewal Term (or for any
subsequent twelve (12) month period) ever be less than the annual Base Rent
payable under this Lease for the last twelve (12) months of the Primary Term,
and the above limitation shall be applicable whether or not Market Rate is
determined with or without resorting to the arbitration procedure discussed in
more detail below.  In the event that Landlord and Tenant, acting reasonably and
in good faith, cannot mutually agree as to the “Market Rate”, for each twelve
(12) month period occurring during the Renewal Term within sixty (60) days of
Landlord’s receipt of the Renewal Notice, then, and in that event, the parties
agree to submit the matter to arbitration.  Such arbitration shall be conducted
as follows:  within ten (10) days of delivery of written notice from either
party to the other of its intention to arbitrate this matter, the parties shall
mutually select a licensed real estate appraiser, duly qualified, licensed
within the State of Florida for a minimum of five (5) years, having at least
five (5) years experience with respect to office leasing in the vicinity of the
Building, and recognized as ethical and reputable within his or her field.  Each
party shall present their respective figures to the arbitrator within fifteen
(15) days of the arbitrator’s appointment.  Based upon the standards set forth
in this subparagraph b above) within fifteen (15) days of the last of the
parties to present its figures to the arbitrator, the arbitrator shall select
either one or the other parties’ figures for each twelve (12) month period in
dispute.  In arriving at the individual determinations of “Market Rate”, the
arbitrator must consider the standards set forth above.  The decisions of the
arbitrator shall be binding and the expense of the arbitrator shall be split
equally between the two (2) parties.

35.           PARKING.

A.            General.  Landlord will provide Tenant during the Term with
unassigned, nonexclusive parking spaces in the area designated by Landlord for
parking (the “Parking Area”) (which Landlord may from time to time make
available) for the number of parking spaces set forth on Exhibit B attached
hereto, which shall include ten (10) marked parking spaces for the exclusive use
of Tenant as identified on Exhibit F attached hereto. All of such parking spaces
may be used only by principals, employees, invitees and agents of Tenant.

B.            Conditions.  Tenant’s right to use, and its right to permit its
principals, employees, invitees and agents to use, the Parking Area pursuant to
this Lease are subject to the following conditions: (i) Landlord has made no
representations or warranties with respect to the Parking Area, the number of
spaces located therein or access thereto except the number of parking spaces as
set forth on Exhibit B attached hereto; (ii) Landlord reserves the right to
reduce the number of spaces in the Parking Area (provided it doesn’t reduce the
number of parking spaces available to Tenant as set forth on Exhibit B) and/or
rearrange the designation of any spaces (to the extent so designated) and/or
change access thereto and/or alter the methods used to control parking and to
establish such controls and rules and regulations provided in any event

34


--------------------------------------------------------------------------------




such parking is consistent with the parking set forth in Exhibit B (such as
parking stickers to be affixed to vehicles) regarding parking that Landlord may
reasonably deem desirable (with Landlord having the right to tow or otherwise
remove vehicles improperly parked, blocking ingress or egress lanes, or
violating parking rules, at the expense of the offending owner of the vehicle);
and none of the foregoing shall entitle Tenant to and claim against Landlord or
to any abatement of Rent (or any part thereof); (iii) Landlord has no obligation
to provide a parking lot attendant and Landlord shall have no liability on
account of any theft, loss or damage to any vehicle or the contents thereof, or
injury (including death) to person(s), Tenant hereby agreeing to bear the risk
for same, and indemnify Landlord for claims and/or awards made against Landlord
in connection with the use of the Parking Area and “Remote Parking Lot” (as
defined in Exhibit B) by Tenant, its authorized agents, employees and
contractors, provided such claims or awards are caused by the gross negligence
or willful acts of Tenant, its authorized agents, employees and contractors;
(iv) Tenant, its principals, employees, invitees and agents shall park their
automobiles and other vehicles only where and as designated from time to time by
Landlord at the Parking Area; and (v) if and when so requested by Landlord,
Tenant shall furnish Landlord with the license numbers of any vehicles of
Tenant, its principals, employees, invitees and agents.

C.            Landlord agrees to provide appropriate lighting in the Parking
Area on the days that the Building is open for business. Landlord hereby
acknowledges that Tenant, at Tenant’s sole cost and expense and subject to
reasonable approval rights of Landlord, may have its own security guard within
the Premises and available to Tenant’s employees to and from the Premises and
the Parking Area and Remote Parking Lot.

D.            Landlord agrees that Tenant and its employees, agents and invitees
shall have the ability to access the Remote Parking Lot through the atrium and
Common Areas of the Building during Normal Business Hours and thereafter,
subject to the secured access limitations, as reasonably determined by Landlord.

36.           RIGHT OF FIRST REFUSAL.

A.            Subject to any and all rights of tenants and/or any other parties
as of the date this Lease becomes fully executed, during the initial term only
of the Lease (subject to the limitations set forth below and, also, expressly
excluding the “Renewal Term” as defined below) and provided Tenant is not then
in default under the Lease beyond the expiration of any applicable notice and
cure periods, Landlord hereby grants Tenant a right of first refusal (the “First
Refusal Right”) to lease pursuant to the terms set forth in this paragraph below
all or a portion of the space located contiguous to the Premises (the “Right of
First Refusal Space”), as shown on Exhibit E attached to this Lease.

B.            In the event a prospective tenant makes a bona fide arms-length
offer (the “Offer”) to lease or occupy all or any portion of the Right of First
Refusal Space which Landlord desires to accept, then, in such event, Landlord
shall send Tenant a written notice setting forth the material business terms of
the Offer (“Landlord’s Offer Notice”).  Upon receipt of Landlord’s Offer Notice,
Tenant shall have ten (10) business days in which to exercise its First Refusal
Right by sending Landlord a written notice (“Tenant’s Acceptance Notice”)
stating that Tenant is exercising its First Refusal Right with respect to that
portion of the Right of First

35


--------------------------------------------------------------------------------




Refusal Space which is the subject of the Offer (the “Accepted Space”).  If
Tenant fails to send Tenant’s Acceptance Notice within such ten (10) business
day period, Tenant’s rights to exercise its First Refusal Right with respect to
that particular space shall be forever null and void pursuant to this
subparagraph, unless Landlord fails to enter into a lease agreement consistent
in all material respects to the terms set forth in Landlord’s Offer Notice with
a third party within a timeframe as determined from time to time by Landlord
(failing which Tenant’s applicable First Refusal Right shall then be
reinstated).

C.            If Tenant timely and properly exercises its First Refusal Right,
then Landlord shall prepare, and the parties shall execute, a formal document by
which the Accepted Space becomes part of the Demised Premises upon the terms and
conditions contained in the applicable Offer, subject only to the following:

(a)         The Base Rent for the Accepted Space will commence (the “Accepted
Space Commencement Date”) upon the date specified in the Offer (but not later
than sixty (60) days following the date upon which Tenant delivers the
applicable Tenant’s Acceptance Notice).

(b)         Commencing upon the Accepted Space Commencement Date and continuing
for the applicable portion of the Term of the Lease, Base Rent for the
applicable Accepted Space shall be payable in monthly installments as set forth
in Article 3 of this Lease and shall terminate at the end of the Lease Term in
accordance with the Offer.

(c)         Tenant’s Proportionate Share shall automatically be increased upon
the Accepted Space Commencement Date to reflect the increase in the space being
leased by Tenant as a result of the Accepted Space; however the number of
parking spaces will be calculated based on a rate of six (6) spaces per 1,000
rentable square feet.  In the event that Landlord determines, in Landlord’s sole
discretion, at the time of delivery of Landlord’s Offer Notice that enough
parking spaces are or will be available so as to increase the parking space rate
to ten (10) spaces per 1,000 rentable square feet by using the area in the
Remote Parking Lot, then Landlord shall so state in Landlord’s Offer Notice, and
Tenant shall provide written notice to Landlord in the Tenant’s Acceptance
Notice whether or not Tenant desires to accept said additional parking spaces,
if available.

(d)           Tenant shall not be entitled to any allowance credit, rent
abatement, or any other concessions whatsoever with respect to any of the
Accepted Space other than provided in the Offer.

(e)         Upon the Accepted Space Commencement Date and continuing for the
applicable portion of the Term of the Lease, all other terms and conditions
contained in the Lease, as amended, shall be equally applicable to the Accepted
Space, (except that Tenant shall not be entitled to any allowance or any rent
abatement or any other concession, other than provided in the Offer).

37.           EFFECTIVE DATE.

The parties hereby acknowledge and agree that this Lease shall be effective only
upon the signing and the unconditional delivery to the other by both Landlord
and Tenant.

36


--------------------------------------------------------------------------------


 

38.           RADON.

RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS ACCUMULATED IN
A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO PERSONS WHO ARE
EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND STATE
GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH UNIT.

39.           SATELLITE DISH.

Subject to Tenant first obtaining all required governmental approvals, Tenant
may, at Tenant’s sole cost and expense, install and maintain satellite and
microwave antenna, antenna tower(s) and/or base, radio antenna and all related
cabling, equipment and/or personalty (collectively, the “Antenna And Equipment
Facilities”), on the roof of the Building (the “Antenna And Equipment Site”). 
The location, size, details of installation and operation of the Antenna And
Equipment Site, as well as the specifications and type of Antenna And Equipment
Facilities, shall in all respects be subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  Landlord shall make the Building riser space available to Tenant for
connection of wiring or cables to the Antenna And Equipment Facilities installed
on the roof of the Building if and to the extent Landlord has received in
advance detailed plans from Tenant identifying the Antenna And Equipment
Facilities, the weight of the Antenna And Equipment Facilities and the method of
installation, and Landlord has approved such detailed plans, in Landlord’s
reasonable discretion.  All installation, use, maintenance, repair and
replacement, as applicable, of the Antenna And Equipment Facilities and the
Antenna And Equipment Site shall be conducted by Tenant in accordance with all
applicable laws, rules, regulations and ordinances, and such other rules or
requirements as Landlord may from time to time reasonably impose. 
Notwithstanding the foregoing, Landlord makes no representation nor warranty as
to the adequacy of such riser space for such purpose, nor whether any Antenna
And Equipment Facilities may properly or lawfully be used at the Antenna And
Equipment Site without interruption or interference.  In addition, Landlord or
any local government may require Tenant to shield the Antenna And Equipment
Facilities with a screen for aesthetic purposes and, if so requested, Tenant
shall promptly comply, at Tenant’s sole cost and expense.  Tenant shall be
responsible for obtaining and maintaining all approvals, permits and licenses
required by any federal, state, or local government for installation, operation,
maintenance, repair and replacement of the Antenna And Equipment Facilities and
Tenant shall pay all fees attendant thereto.  If the Antenna And Equipment
Facilities is installed, Tenant shall have sole responsibility for the
maintenance, repair and replacement thereof and of all cabling and wiring
ancillary thereto, without contribution from Landlord.

Landlord shall not charge Tenant Additional Rent for the use of the Antenna and
Equipment Facilities.  However, if the insurance premium or real estate tax
assessment charged to Landlord with respect to the Building increases as a
result of the presence or operation of the Antenna And Equipment Facilities,
Tenant shall pay the amount of such increase, as Additional Rent, within fifteen
(15) days after Landlord delivers a bill for such increase.  In the event the
use of the Antenna And Equipment Facilities by Tenant ceases or is interfered
with for any

37


--------------------------------------------------------------------------------




 

reason whatsoever, Tenant shall have neither a claim for abatement or diminution
of rent, nor a claim for damages, on account of such cessation of use.

Tenant covenants that the ownership, installation, use, maintenance and removal
of the Antenna And Equipment Facilities will be at Tenant’s sole risk.  Tenant
further covenants that it will not permit the Antenna And Equipment Facilities
to be used by others without Landlord’s prior written consent (which may be
given or withheld in Landlord’s sole discretion).  Tenant agrees to indemnify
and save Landlord harmless from and against all claims, actions, damages,
liability and expenses, including reasonable attorney’s fees, arising from or
relating to the ownership, installation, use and operation, maintenance and
repair, and removal of the Antenna And Equipment Facilities and related
appurtenances, including (without limitation) any concrete pad upon which the
Antenna And Equipment Facilities may be located.  To insure such indemnity, all
of Tenant’s insurance policies required under this Lease must include the
Antenna And Equipment Facilities as an insured risk.

In the event the Antenna And Equipment Facilities, or use thereof, causes damage
to the structure, or to the mechanical or electrical systems of the Building, or
interferes with any service provided by Landlord to any tenant or occupant of
the Building, Landlord may, upon written notice to Tenant, immediately revoke
Tenant’s permission to use the Antenna And Equipment Facilities, in which case
Tenant shall immediately cease use of and remove the Antenna And Equipment
Facilities.  Any failure by Tenant to comply with the provisions of this section
shall be a default of this Lease (without the necessity of notice), and Landlord
may (i) require Tenant to immediately cease use of and remove the Antenna And
Equipment Facilities and/or (ii) avail itself of any and all remedies provided
under this Lease, at law and/or in equity.

Prior to the expiration or earlier termination of the Term of this Lease, Tenant
shall remove the Antenna And Equipment Facilities.  The ancillary cabling and
wiring shall become the property of Landlord and remain in the Building, or be
removed by Tenant, at Landlord’s sole election, and if elected by Landlord,
Tenant shall remove the Antenna And Equipment Facilities and related cables and
wiring and restore the roof, the riser space and all other affected portions of
the Building to the same condition in which they existed prior to such
installation, reasonable wear and tear excluded, at Tenant’s expense and in
accordance with those requirements imposed by Landlord.  In the event Tenant
fails to so remove the Antenna And Equipment Facilities, Landlord may remove and
dispose the Antenna And Equipment Facilities, at Tenant’s cost and expense,
without liability for any property of Tenant or any third party disposed of or
removed by Landlord.

The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

40.           TENANT’S TERMINATION OPTION.

As long as the named Tenant is then in possession of all the Demised Premises
under this Lease and provided there is no default which remains uncured at the
time Landlord receives the “Termination Notice” (as defined below) or at anytime
thereafter through the “Early Termination

38


--------------------------------------------------------------------------------




Date” (as defined below) (except to the extent Landlord, in, Landlord’s sole
discretion, waives such condition), Tenant shall have the one time right (the
“Termination Right”), at Tenant’s sole discretion but with payment (as provided
in this paragraph below), to terminate the Lease at the end of the seventh (7th)
Lease Year (the “Early Termination Date”) provided, (a) Landlord receives
written notice (the “Termination Notice”) from Tenant no later than the end of
the sixth (6th) Lease Year, time being of the essence, stating that Tenant is
exercising the Termination Right, (b) Tenant pays to Landlord simultaneously
with the Termination Notice, time being of the essence, fifty percent (50%) of a
non-refundable amount (the “Early Termination Payment”), not as a penalty, equal
to Two Hundred Fifteen Thousand Four Hundred One and 98/100s Dollars
($215,401.98), and (c) Tenant pays to Landlord simultaneously with the
Termination Notice, time being of the essence, the unamortized amount of the
costs incurred by Landlord for the (1) Reimbursement Work, and (2) the fees
Landlord paid the Brokers (collectively, the “Early Termination Costs”), based
on the number of months left in the Term of the Lease divided by the original
Lease Term of one hundred twenty (120) months. In the event Tenant timely and
properly exercises the Termination Right then, in such event, and in addition to
those other Tenant obligations provided for in the Lease, (i) Tenant shall
vacate and deliver the Demised Premises to Landlord free of all occupants and in
good broom-clean condition no later than 5:00 P.M. on the Early Termination
Date, time being of the essence, failing which and in addition to any and all
rights and remedies to which Landlord is entitled under the Lease, at law and/or
in equity, Tenant shall also be liable to Landlord for damages (including,
without limitation, all consequential damages, as well as all damages and/or
costs and/or fines and/or payments Landlord may incur to a third party as a
result of such failure), (ii) Tenant shall pay the remaining fifty percent (50%)
of the Early Termination Payment not later than 5:00 P.M. on the Early
Termination Date, time being of the essence, (iii) Tenant shall continue to be
responsible for any and all indemnity obligations with respect to the Demised
Premises as provided for under the Lease, as well as with respect to the acts or
omissions of Tenant and/or Tenant’s employees, guests, invitees, licensees,
agents and/or  any other party or parties under any such party’s or parties’
reasonable control prior to the last to occur of the date upon which the Early
Termination Date occurs or Tenant properly complies with the requirements set
forth in subparagraphs (i) and (ii) directly above, and (iv) the Early
Termination Payment and Early Termination Costs, once paid to Landlord, shall
belong exclusively to Landlord, shall be non-refundable to Tenant and, in no
event shall Tenant ever receive a credit for, or return of, the Early
Termination Payment or Early Termination Costs (or any portion thereof), it
being expressly acknowledged that such payments are being made by Tenant in
consideration of Landlord granting Tenant the Termination Right and that no
portion is, or shall be attributable to, annual Base Rent, Additional Rent
and/or any other sum otherwise due and payable under the Lease.  The terms of
this Section shall survive the expiration or termination of the Lease.

41.           GENERATOR.

Subject to Tenant first obtaining all required governmental approvals, Tenant
may, at Tenant’s sole cost and expense, install and maintain, repair, replace,
operate and remove

39


--------------------------------------------------------------------------------




a generator, fuel tank and exhaust system (collectively, the “Generator”) at a
location shown on Exhibit F attached hereto and made a part hereof. The size,
details of installation and operation of the Generator, as well as the
specifications and type of Generator, shall in all respects be subject to
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, delayed or conditioned. All installation, use, maintenance, repair and
replacement, as applicable, of the Generator shall be conducted by Tenant in
strict accordance with all applicable laws, rules, regulations and ordinances,
and such other reasonable rules or requirements as Landlord may from time to
time reasonably impose.  Landlord or any local government may require Tenant to
shield or enclose the Generator with a screen for aesthetic purposes or a fence
for security purposes, and, if so requested, Tenant shall promptly comply, at
Tenant’s sole cost and expense.  Tenant shall be responsible for obtaining and
maintaining all approvals, permits and licenses required by any federal, state,
or local government or property owner’s association for installation, operation,
maintenance, repair and replacement of the Generator and Tenant shall pay all
fees attendant thereto.  If the Generator is installed, Tenant shall have sole
responsibility for the maintenance, repair and replacement thereof and of all
cabling and wiring ancillary thereto, without contribution from Landlord.

Landlord shall not charge Tenant Additional Rent for the use of the Generator. 
However, if the insurance premium or real estate tax assessment charged to
Landlord with respect to the Building increases as a result of the presence or
operation of the Generator, Tenant shall pay the amount of such increase, as
Additional Rent, within thirty (30) days after Landlord delivers a bill for such
increase.  In the event the use of the Generator by Tenant ceases or is
interfered with for any reason whatsoever, other than due to the gross
negligence or willful misconduct of Landlord, its employees or contractors,
Tenant shall have neither a claim for abatement or diminution of rent, nor a
claim for damages, on account of such cessation of use.

Tenant covenants that the ownership, installation, use, maintenance and removal
of the Generator will be at Tenant’s sole risk.  Tenant further covenants that
it will not permit the Generator to be used by others without Landlord’s prior
written consent (which may not be unreasonably withheld, delayed or
conditioned).  Tenant agrees to indemnify and save Landlord harmless from and
against all claims, actions, damages, liability and expenses, including
reasonable attorney’s fees, arising from or relating to the ownership,
installation, use and operation, maintenance and repair, and removal of the
Generator and related appurtenances, including (without limitation) any concrete
pad upon which the Generator may be located.  To insure such indemnity, all of
Tenant’s insurance policies required under this Lease must include the Generator
as an insured risk.

In the event the Generator, or use thereof, causes damage to the structure, or
to the mechanical or electrical systems of the Building, or interferes with any
service provided by Landlord to any tenant or occupant of the Building, Landlord
may, upon written notice to Tenant, immediately revoke Tenant’s permission to
use the Generator, in which case Tenant shall immediately cease use of and
remove the Generator.  Any failure by Tenant to comply with the provisions of
this section shall be a default of this Lease, and Landlord may (i) require
Tenant to immediately cease use of and remove the Generator and/or (ii) avail
itself of any and all remedies provided under this Lease, at law and/or in
equity.

Prior to the expiration or earlier termination of the Term of this Lease, Tenant
shall, at Tenant’s sole cost and expense, remove the Generator and all ancillary
cabling and wiring related thereto and restore the all affected portions of the
Building to the same condition in which

40


--------------------------------------------------------------------------------




they existed prior to such installation, reasonable wear and tear excluded, and
in accordance with those requirements imposed by Landlord.  In the event Tenant
fails to so remove the Generator, Landlord may remove and dispose the Generator,
at Tenant’s cost and expense, without liability for any property of Tenant or
any third party disposed of or removed by Landlord.

The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

42.           STORAGE/FILE SPACE.

Landlord agrees to lease to Tenant, throughout the Term, approximately 3,200
additional rentable square feet of space located as more particularly delineated
on the attached Exhibit A-3 for storage and file space in an amount set forth on
Exhibit B attached hereto.

43.           BUILDING  AND PYLON SIGNAGE.

Tenant, at Tenant’s sole cost and expense, shall have the right to place
Tenant’s name (“Tenant’s Building Signage”) on the canopy at the main entrance
into the 300 wing of the Building (as designated by Landlord) located in the
area shown on Exhibit D attached to this Lease (the “Building Signage
Location”), and on a panel (as designated by Landlord) of the existing pylon
sign for the Building, provided, (i) Landlord must first approve Tenant’s
Building Signage with respect to content, design, color, size, type, and format,
such approval not to be unreasonably withheld, conditioned or delayed, (ii)
Tenant obtains (and maintains) any and all required governmental permits and
association approvals in connection with Tenant’s Building Signage, at Tenant’s
sole cost and expense, (iii) Tenant promptly installs, and maintains, Tenant’s
Building Signage in good condition throughout the Term, all at Tenant’s sole
cost and expense, using a contractor reasonably acceptable to Landlord, and in
accordance with the terms of this Lease (including, without limitation, Article
10 of this Lease which shall also be applicable to Tenant’s Building Signage)
and plans approved in advance by Landlord, (iv) Tenant’s Building Signage
complies with all applicable laws, rules and regulations, (v) in the event the
Tenant’s Building Signage is required by applicable governmental authority or
owner’s association to be removed then, if Tenant fails to promptly remove the
signage, Landlord may do so (at Tenant’s cost) without incurring any liability
to Tenant, (vi) Tenant’s Building Signage shall be allowed only as long as
Tenant is not in default under this Lease, beyond all applicable cure periods,
(vii) Tenant, at Tenant’s sole cost and expense, shall remove Tenant’s Building
Signage, and shall repair any damage caused by Tenant’s Building Signage, all no
later than the first to occur of three (3) days after notification by Landlord
that Tenant is in default under this Lease (beyond all applicable cure periods)
and removal is required or the expiration or termination of this Lease, and
(viii) Tenant shall indemnify and hold Landlord harmless in connection with any
claim, loss, injury (including, without limitation, loss of life) or damage
caused by or in connection with Tenant’s Building Signage. In the event Tenant
is required to remove Tenant’s Building Signage due to the Right of First
Refusal Space being leased to a third party and such third party objecting to
the location of Tenant’s signage on the canopy at the main entrance into the 300
wing of the Building, the Building Signage Location shall then be considered
that area directly in front of the Premises at the location (the “Alternate
Building  Signage Location”) set forth on Exhibit D attached hereto, and Tenant
shall relocate Tenant’s Building Signage to the Alternate Building Signage
Location, at Tenant’s sole cost and expense,

41


--------------------------------------------------------------------------------




within thirty (30) days of such request by Landlord, subject to the provisions
set forth herein. In the event Tenant is required to relocate its signage as set
forth above, Landlord agrees that no other tenant in the Building shall have the
right to place its signage on the canopy at the main entrance into the 300 wing
of the Building during the Lease Term.  Landlord hereby agrees to remove all of
the existing tenant’s signage prior to the Commencement Date, at Landlord’s sole
cost and expense.

 

44.           COMPLIANCE.

Landlord shall be responsible for compliance with all applicable federal, state
and local laws including the Americans with Disabilities act with regard to the
Common Areas of the Building and Land.

45.           COUNTERPARTS.

This Lease may be executed in several counterparts each of which when executed
and delivered is an original, but all of which together shall constitute one
instrument.

[The remainder of this page intentionally left blank.]

42


--------------------------------------------------------------------------------




IN WITNESS of the foregoing, Landlord and Tenant have signed this Lease as of
the date first written above.

 

WITNESSES:

 

TENANT:

 

 

 

 

 

CLAYTON SERVICES INC., a Delaware corporation

 

 

 

 

 

By:

 

/s/ Frederick C. Herbert

 

 

 

 

Frederick C. Herbert

 

 

Its:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

Fed. I.D. No.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

FOA 6302 EAST MARTIN LUTHER KING BOULEVARD, LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

By: 6302 East Martin Luther King Boulevard Associates, LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

By: Alliance Commercial Holdings II, LLC, a Colorado limited liability company,
its managing member

 

 

 

 

 

 

 

 

 

By: Alliance Commercial Partners, LLC, a Colorado limited liability company, its
managing member

 

 

 

 

 

/s/ K. Rutting

 

 

 

 

 

By:

 

/s/ Douglas McCormick

 

 

 

 

 

Name:

 

Douglas McCormick

 

 

 

 

 

Title:

 

Member

/s/ Marjorie Ball

 

 

 

 

 

 

43


--------------------------------------------------------------------------------


 

EXHIBIT A

 

A-1


--------------------------------------------------------------------------------


 

EXHIBIT A-1

LAND LEGAL DESCRIPTION

INTERSTATE CORPORATE CENTER
6302 East Martin Luther King Boulevard
Tampa, Florida 33619

From SW Cor of Sec. 2 Run N 191.31 feet to Pt North R/W line of Interstate 4 and
North 61 Deg. Section 2 and 3-29-19 from SE Cor of Sec 3 run North 191.31 feet. 
From SE Cor of Sec 3 urn North 191.31 feet to Pt on North R/W line of Interstate
4 THN S 61 Deg. Tract Beg SE Cor run North 191.31 feet to a Pt NWLY R/W line
Interstate 4 THN S 61 Deg. 14 MI

A-1-1


--------------------------------------------------------------------------------


 

EXHIBIT A-2

APPROVED SPACE PLANS

Tenant shall perform the Tenant’s Work in the Premises, using Building standard
materials, in accordance with specifications acceptable in all respects to
Landlord, in Landlord’s reasonable discretion:

[Attach Space Plan]

 

A-2-1


--------------------------------------------------------------------------------


 

EXHIBIT A-3

FILE/STORAGE SPACE

 

A-3-1


--------------------------------------------------------------------------------


 

EXHIBIT B

BASIC LEASE TERMS

 

Tenant:

 

Clayton Services, Inc., a Delaware corporation

 

 

 

Location of Premises:

 

A portion of the 300 wing located within the Building (Interstate Corporate

 

 

Center), as shown in the plan attached as Exhibit A (and commonly referred to as
Suite 300)

 

 

 

Term:

 

One Hundred Twenty (120) months commencing upon the Commencement Date

 

 

 

Commencement Date:

 

April 1, 2007 [Ninety (90) days after Landlord delivers to Tenant exclusive
possession of the Demised Premises as provided for in the Lease]

 

 

 

Termination Date:

 

One Hundred Twenty (120) months following the Commencement Date

 

 

 

Tax Base:

 

Calendar year 2007

 

 

 

Operating Expense Base:

 

Calendar year 2007

 

 

 

Base Rent Payment Per Annum (for Demised Premises):

 

Months one (1) through twelve (12) following the Commencement Date: $57,099.63
per month ($13.40 per rentable square foot per annum).

 

 

 

 

 

Months thirteen (13) through twenty-four (24) following the Commencement Date:
$58,804.10 per month ($13.80 per rentable square foot per annum).

 

 

 

 

 

Months twenty-five (25) through thirty-six (36) following the Commencement Date:
$60,508.57 per month ($14.20 per rentable square foot per annum).

 

 

 

 

 

Months thirty-seven (37) through forty-eight (48) following the Commencement
Date: $62,213.03 per month ($14.60 per rentable square foot per annum).

 

 

 

 

 

Months forty-eight (48) through sixty (60) following the Commencement Date:
$65,408.91 per month ($15.35 per rentable square foot per annum).

 

 

 

B-1


--------------------------------------------------------------------------------




 

 

Months sixty-one (61) through seventy-two (72) following the Commencement Date:
$68,604.78 per month ($16.10 per rentable square foot per annum).

 

 

 

 

 

Months seventy-three (73) through eighty-four (84) following the Commencement
Date: $71,800.66 per month ($16.85 per rentable square foot per annum).

 

 

 

 

 

Months eighty-five (85) through ninety-six (96) following the Commencement Date:
$74,996.53 per month ($17.60 per rentable square foot per annum).

 

 

 

 

 

Months ninety-seven (97) through one hundred eight (108) following the
Commencement Date: $78,192.41 per month ($18.35 per rentable square foot per
annum).

 

 

 

 

 

Months one hundred nine (109) through one hundred twenty (120) following the
Commencement Date: $81,388.28 per month ($19.10 per rentable square foot per
annum).

 

 

 

Base Rent Payment Per Annum (for Storage/File Space)

 

Months one (1) through one hundred twenty (120) following the Commencement Date:
$2,666.66 per month ($10.00 per rentable square foot per annum).

 

 

 

Rentable Area of the Premises:

 

Approximately 51,134 rentable square feet

 

 

 

Tenant’s Proportionate Share:

 

14.826% (Based on a rentable area of the Building of 344,890 rentable square
feet).

 

 

 

Type of Use:

 

General office use

 

 

 

Brokers:

 

Tenant’s broker: CB Richard Ellis Landlord’s broker: Bishop & Associates, Inc.

 

 

 

Security Deposit

 

$171,298.89(plus all applicable sales or use tax) delivered and held in
accordance with Section 27 of this Lease

 

 

 

Prepaid Base Rent:

 

$57,099.63 (plus all applicable sales or use tax)

 

 

 

Land:

 

The property described on Exhibit A-1 as same may be increased or decreased by

 

 

Landlord from time to time.

 

 

 

Tenant’s Address for Notices:

 

6302 East Martin Luther King Blvd.

 

 

Suite 300

 

 

Tampa, Florida 33619

 

 

Attn: General Manager

 

 

 

 

 

With a copy to:

 

 

 

 

 

Clayton Services Inc.

 

 

2 Corporate Drive

B-2


--------------------------------------------------------------------------------




 

 

 Shelton, Connecticut 06684

 

 

Attn: General Counsel

 

 

With a copy to:

 

 

Ivey, Barnum & O’Mara, LLC

 

 

170 Mason Street q.

 

 

Greenwich, Connecticut 06830

 

 

Attn: Steven B. Steinmetz, Es

 

 

 

Landlord’s Address for Notice:

 

c/o Alliance Commercial Partners, L.L.C.

 

 

165 South Union Blvd., Suite 510

 

 

Lakewood, Colorado 80228

 

 

Attn: General Counsel

 

 

 

 

 

 

Additional AC Amount:

 

Landlord’s then standard Building rate for the Common Areas servicing the

 

 

Premises, multiplied by the number of hours (or portion thereof) in which air
conditioning is provided outside of Normal Business Hours. Such minimum rate may
be adjusted upward by Landlord from time to time to account for increases in
rates of the applicable utility company providing service to the Building, as
determined by Landlord.

 

 

 

Number of Parking Spaces:

 

Tenant shall have a ratio of six (6) unreserved parking spaces per 1,000
rentable

 

 

square feet leased at no cost to Tenant for the Term of the Lease. In addition,
Tenant shall have a ratio of four (4) parking spaces per 1,000 rentable square
feet leased in locations as reasonably designated by Landlord and as identified
on Exhibit G attached hereto and made a part hereof at no cost to Tenant for the
Term of the Lease. The parking spaces that exceed the ratio of six (6) parking
spaces per 1,000 rentable square feet may be in the general parking area of the
Building as identified on Exhibit G attached hereto until the time that the
Building occupancy warrants, in Landlord’s sole discretion, that it is a
detriment to other Tenants parking ability at the Building. At that time and
upon written notice to Tenant, Tenant shall then relocate parking spaces that
exceed the ratio of six (6) parking spaces per 1,000 rentable square feet to the
western portion of the Land designated by Landlord as identified on Exhibit G
attached hereto (the “Remote Parking Lot”), and Landlord shall be responsible
for such parking lot surfacing or improvements that may be required.

 

B-3


--------------------------------------------------------------------------------


 

EXHIBIT B-I

Use and Operation

1.01         Subject to, in accordance with, and to the extent permitted by, all
rules, regulations, laws, ordinances, statutes and requirements of all
governmental authorities, the Fire Insurance Rating Organization, Board of Fire
Insurance Underwriters and/or other similar bodies having jurisdiction thereof,
and the Certificate of Occupancy for the Building (if any), Tenant covenants and
agrees that it shall use the Demised Premises solely as and for general office
use as set forth on Exhibit B attached to this Lease, or for such other use as
expressly set forth in the Lease. The Demised Premises shall be used for no
other purpose, Tenant hereby acknowledging that Landlord has made no
representation or warranty as to whether such use(s) are permitted, or whether
the Demised Premises may be lawfully occupied and used for the uses described in
this sentence, or whether the Demised Premises are suitable for such use(s).

1.02         Tenant covenants that Tenant will not use or suffer or permit any
person to use the Demised Premises for any unlawful purpose. Tenant covenants
that Tenant will obtain and maintain, at Tenant’s sole cost and expense, all
licenses and permits from any and all governmental authorities having
jurisdiction of the Demised Premises which may be necessary for the conduct of
Tenant’s business thereon including, without limitation, a Certificate of
Occupancy or Certificate of Completion for any Improvements by Tenant. Tenant’s
use of the Demised Premises shall be subject to, and conditioned upon,
procuring, maintaining and complying with such licenses and permits, but
Tenant’s failure to procure, maintain or comply with such licenses or permits
shall not relieve or release Tenant from any of its obligations or liabilities
under this Lease. Tenant further covenants to comply with and be solely
responsible for compliance with all applicable laws, resolutions, codes, rules
and regulations of any department, bureau, agency or any governmental (as well
as quasi-governmental) authority having jurisdiction over the operation,
occupancy, maintenance and use of the Demised Premises for the purpose set forth
herein (including, without limitation, The Americans With Disabilities Act).
Tenant will indemnify and save Landlord harmless from and against any and all
claims, penalties, fines, judgments, loss, damage or expense imposed by reason
of a violation of any applicable law or ordinance or the~ rules and regulations
of governmental (as well as quasi-governmental) authorities having jurisdiction
thereof relating to Tenant’s use, operation and/or occupancy, which indemnity
shall survive the termination or expiration of this Lease.

1.03         Tenant covenants and agrees that Tenant shall, at Tenant’s sole
cost and expense:

(a)         keep the Demised Premises clean and orderly, remove all rubbish and
other debris from the Demised Premises to such location as may be reasonably
specified and in close proximity to the Demised Premises by Landlord from time
to time and under conditions approved by Landlord;

(b)         keep, to the reasonable satisfaction of Landlord, the Demised
Premises in such a condition so as to minimize the infiltration of vermin, rats,
mice and insects;

(c)         obey and observe (and compel its officers, employees, contractors,
licensees, invitees, subtenants, concessionaires and all others doing business
with it, to obey and

B-1-1


--------------------------------------------------------------------------------




observe), at Tenant’s sole cost and expense, all rules and regulations
reasonably established by Landlord from time to time for the conduct of Tenant
in accordance with the terms of the Lease  and/or for the welfare of the
Building, but Landlord shall, except in case of emergency, give Tenant at least
ten (10) days’ notice of the establishment thereof and provided that the rules
and regulations established by Landlord, unless established to comply with an
applicable law or regulation, do not conflict with the terms of the Lease, and
do not impose on Tenant additional costs or require Tenant to materially alter
the operations of its business as contemplated in the Lease; and

(d)         never place a load on any floor in the Demised Premises exceeding
the floor load per square foot that such floor was designed to carry or that is
not allowed by law.

1.04         In the event of any conflict between the terms of this Exhibit B-1
and the terms of the Lease, the terms of the Lease shall control.

B-1-2


--------------------------------------------------------------------------------


 

EXHIBIT C

RULES AND REGULATIONS

Tenant covenants and agrees to keep and observe the following rules and
regulations concerning the Building and the Premises. Landlord shall have the
right from time to time to prescribe additional rules and regulations or
amendments to existing rules and regulations which, in its judgment, may be
desirable for the use, entry, operation and management of the Premises and
Building, provided that such rules or regulations do not unreasonably impose
additional costs on Tenant and do not materially adversely effect Tenant’s
ability to conduct its business as contemplated under the Lease.  Each of such
additional rules and regulations or amendments shall become a part of this
Lease. Tenant shall comply with such additional rules and regulations or
amendments, provided, however, that such rules and regulations shall not
contradict or abrogate any right or privilege herein expressly granted to
Tenant. Landlord shall not be liable for the enforcement or failure to enforce
any of the rules and regulations by other tenants of the Building; provided,
however, that Landlord agrees that is will enforce the rules and regulations
uniformly among the tenants of the Building and may not enforce the rules and
regulations in a discriminatory manner.

A.          Tenant shall not conduct itself or permit its contractors, agents,
employees or invitees to conduct themselves in the Premises or in the Building
in a manner inconsistent with the character of the Building and other similar
office buildings in the East Tampa submarket or inconsistent with the comfort or
convenience granted to Tenant.

B.          Tenant shall not exhibit, sell or offer to sell on the Premises or
in the Building any article or thing, without the advance written consent of
Landlord, except as it may sell its services in the ordinary course of its
business.

C.          Tenant shall not sell or offer to sell or use or permit to be sold
or offered for sale or use in the Premises any alcoholic or other intoxicating
beverage.

D.          Tenant shall not display, inscribe, paint, print, maintain or affix
on any place in or about the Building any sign, notice, legend, direction,
figure or advertisement, except on the doors of the Premises, and then only such
name or names and in such color, size, style, place, material and manner as
shall first have been approved by Landlord in all respects.  Notwithstanding the
foregoing, Tenant may affix signs, notices, figures, directions and other
materials to interior walls of the Demised Premises.

E.           Tenant shall not use the name of the Building for any purpose other
than as the business address of Tenant and shall not use any pictures or
likeness of the Building in any circulars, notices, advertisements or
correspondence without Landlord’s express consent in writing having been first
obtained, which consent shall not be unreasonably withheld, conditioned or
delayed.

F.           Tenant shall not obstruct or use for storage or for any purpose the
sidewalks, entrances, passages, courts, corridors, vestibules, halls, elevators
and stairways of the Building.

C-1


--------------------------------------------------------------------------------




G.          No bicycle or other vehicle and no dog or other animal or bird shall
be brought or permitted to be in the Building or any part thereof, with the
exception of trained seeing eye dogs, provided compliance with reasonable rules
established by Landlord.

H.          Tenant shall not make or permit any noise or odor that is
objectionable to other occupants of the Building to emanate from the Premises,
shall not create or maintain a nuisance therein, shall not unreasonably disturb,
solicit or canvas any occupant of the Building, and shall not do any act tending
to injure the reputation of the Building.

I.            Tenant shall not install any piano, phonograph or other musical
instrument, or radio or television set in the Building, or any antennae, aerial
wires or other equipment inside or outside the Building, without, in each and
every instance, approval in writing by Landlord having been first obtained,
which approval shall not be unreasonably withheld, conditioned or delayed. The
use thereof, if permitted, shall be subject to control by Landlord to the end
that others shall not be unreasonably disturbed or annoyed.

J.           Tenant shall not place or permit to be placed any article of any
kind on the window ledges or on the exterior walls, and shall not throw (or
permit to be thrown or dropped) any article from any window of the Building.

K.          Tenant shall not undertake to regulate any thermostat for the Common
Areas and shall not waste water by tying, wedging or otherwise fastening open
any faucet.

L.           Tenant shall not attach or permit to be attached any additional
locks or similar devices to any window nor shall Tenant make or permit to be
made any keys for any door to the Premises or Building other than those provided
by Landlord (if more than two [2] keys for one [1] lock are desired by Tenant,
Landlord may provide the same upon payment by Tenant). Tenant may at its expense
and under the reasonable supervision and direction of Landlord, install digital
locks on the interior stairway doors, as permitted by law, to permit secured
access to the Premises by employees of Tenant.

M.         If Tenant desires telegraphic, telephonic, burglar alarm or signal
service, Landlord will, upon request, direct where and how connections and all
wiring for such services shall be introduced and run. Tenant shall make no
boring, cutting or installation of wires or tables without such directions.

N.          Tenant shall not install antennae, blinds, shades, awnings or other
form of inside or outside window covering or similar devices other than as may
be approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed. Any such installation shall be at Tenant’s sole cost
unless otherwise agreed by Landlord and Tenant.

O.          Unless Landlord gives advance written consent in each and every
instance, which consent shall not be unreasonably withheld, conditioned or
delayed, Tenant shall not install nor operate any steam or internal combustion
engine, boiler, machinery, refrigerating or heating device (other than standard
refrigerators for employees to store meals or a microwave oven to cook meals) or
air conditioning apparatus in or about the Premises nor carry on any mechanical
business therein nor use the Premises for housing accommodations nor lodging or
sleeping purposes nor use any illumination other than electric light nor use or
permit to be brought into the Building any hazardous wastes, inflammable oils or
fluids such as gasoline,

C-2


--------------------------------------------------------------------------------




kerosene, naphtha and benzine, nor any explosives nor other articles deemed
hazardous to life, limb or property.

P.           Tenant shall not place nor allow anything to be against or near the
glass or partitions or doors of the Premises which may diminish the light in, or
be unsightly from, halls, corridors or atriums of the Building.

Q.          Tenant shall not install in the Premises any equipment without
complying with the terms set forth elsewhere in this Lease. Tenant shall also
ascertain from Landlord the maximum amount of electrical current which can
safely be used in the Premises, taking into account the capacity of the electric
wiring in the Building and shall not use more than such safe capacity and as is
otherwise permitted elsewhere in this Lease. Landlord’s consent to the
installation of electric equipment shall not relieve Tenant from the obligation
not to use more electricity than such safe capacity as is otherwise permitted
elsewhere in this Lease.

R.          Tenant shall not lay linoleum or other similar floor covering so
that such floor covering shall come in direct contact with the floor of the
Premises. Tenant shall not use cement or other similar material in the Premises,
without the prior approval of the Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

S.           Tenant shall keep the Demised Premises (including the exterior and
interior portions of all windows, doors and all other glass) in good condition.
In addition, Tenant shall keep all glass in the Demised Premises and in the
perimeter walls thereof; the frames for such glass, and any lettering and
ornamentation on such glass insured against damage (including temporary repairs)
for the benefit of Landlord, either at Landlord’s option, by Tenant paying to
Landlord a proportionate share of the premium incurred by Landlord for a blanket
comprehensive glass policy for the Building or by Tenant, at Tenant’s expense,
furnishing Landlord with a separate policy or policies for such glass insurance,
in such form and placed with such underwriters as may be approved by Landlord.

T.          Tenant shall participate in any reasonable window cleaning program
that may be established by Landlord for all or substantially all of the
Building, but nothing contained herein shall be deemed or construed to require
Landlord to establish such a program.

U.          Tenant shall have deliveries to and from the Demised Premises done
at the time, in the manner and through the entrances designated by Landlord in
reasonable proximity to the Demised Premises.

V.          Tenant shall not use the plumbing facilities for any purpose other
than that for which they were constructed, or dispose of any garbage or other
foreign substance therein, whether through the utilization of so called
“disposal” or similar units, or otherwise.

W.         Tenant shall handle and dispose of all rubbish, garbage and waste
from Tenant’s operations in areas designated by Landlord from time to time,  in
accordance with regulations established therefor by Landlord, and not permit the
accumulation or burning of any rubbish or garbage in, on, or about any part of
the Demised Premises or the Building, and not permit any garbage or rubbish to
be stored anywhere outside the Demised Premises.

C-3


--------------------------------------------------------------------------------


 

EXHIBIT D

TENANT’S SIGNAGE

 

D-1


--------------------------------------------------------------------------------


 

EXHIBIT E

RIGHT OF FIRST REFUSAL SPACE

[Attach sketch of contiguous 34,000+- rentable square foot space]

 

E-1


--------------------------------------------------------------------------------


 

EXHIBIT F

LOCATION OF MARKED PARKING SPACES AND GENERATOR

 

F-1


--------------------------------------------------------------------------------


 

EXHIBIT G

PARKING SPACE RELOCATION AREA

 

G-1


--------------------------------------------------------------------------------


 

EXHIBIT H

FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

[Attach form of SNDA]

 

H-1


--------------------------------------------------------------------------------


 

AFTER RECORDING RETURN TO:
Hinckley, Allen & Snyder LLP
50 Kennedy Plaza, Suite 1500
Providence, Rhode Island 02903
Attention:  Matthew T. Marcello, Esq.

LEASE SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT

This agreement (“Lease Subordination, Non-Disturbance and Attornment Agreement”
or “Agreement”) is made as of the ____ day of July, 2006, among BANK OF AMERICA,
N.A., a national banking association organized under the laws of the United
States, and having a place of business at Suite 800, Mail Stop: RI 1-102-08-01,
111 Westminster Street, Providence, Rhode Island 02903, as Agent (the “Agent”)
for the Lenders (as that term is defined in a certain Loan Agreement by and
between the hereinafter defined Borrower, the Agent and the Lenders), FOA 6302
EAST MARTIN LUTHER KING BOULEVARD LLC, a Delaware limited liability company,
having a place of business at c/o Alliance Commercial Partners, LLC, 165 South
Union Boulevard, Suite 510, Lakewood, Colorado 80228 (“Landlord” or “Borrower”),
and _____________________________, a _____________________, having a place of
business at ___________________________________________________ (“Tenant”).

Introductory Provisions

A.        Agent and the Lenders are relying on this Agreement as an inducement
to Lenders in making and maintaining a loan in the amount of Seventeen Million
Four Hundred Seventy Nine Thousand and no/100 Dollars ($17,479,000) (“Loan”)
secured by, among other things, a Mortgage, Security Agreement and Fixture
Filing (“Mortgage”) given by Borrower to Agent covering property commonly known
as and numbered 6302 East Martin Luther King Boulevard in the City of Tampa,
County of Hillsborough, State of Florida and which is further described in
Exhibit A attached hereto (“Property”).  Agent is also the “Assignee” under an
Assignment of Leases and Rents (“Assignment”) from Borrower with respect to the
Property.

B.         Tenant is the tenant under that certain lease (“Lease”) dated
_______________, made with [Landlord] [Landlord’s predecessor in title],
covering certain premises (“Premises”) at the Property as more particularly
described in the Lease [and in the “Memorandum of Lease” or “Notice of Lease”
dated _______________, ____ which has been recorded in the Records of
______________ at Book __________, Page ______].

C.         Lenders require, as a condition to the making and maintaining of the
Loan, that the Mortgage be and remain superior to the Lease and that Agent’s
rights under the Assignment be recognized.

H-1


--------------------------------------------------------------------------------




D.         Tenant requires as a condition to the Lease being subordinate to the
Mortgage that its rights under the Lease be recognized.

E.         Agent, Landlord, and Tenant desire to confirm their understanding
with respect to the Mortgage and the Lease.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and with the understanding by Tenant
that Lenders shall rely hereon in making and maintaining the Loan, Agent,
Landlord, and Tenant agree as follows:

1.             Subordination.  The Lease and the rights of Tenant thereunder are
subordinate and inferior to the Mortgage and any amendment, renewal,
substitution, extension or replacement thereof and each advance made thereunder
as though the Mortgage, and each such amendment, renewal, substitution,
extension or replacement were executed and recorded, and the advance made,
before the execution of the Lease.

2.             Non-Disturbance.  So long as Tenant is not in default (beyond any
period expressed in the Lease within which Tenant may cure such default) in the
payment of rent or in the performance or observance of any of the terms,
covenants or conditions of the Lease on Tenant’s part to be performed or
observed, (i) Tenant’s occupancy of the Premises shall not be disturbed by Agent
in the exercise of any of its rights under the Mortgage during the term of the
Lease, or any extension or renewal thereof made in accordance with the terms of
the Lease, and (ii) Agent will not join Tenant as a party defendant in any
action or proceeding for the purpose of terminating Tenant’s interest and estate
under the Lease because of any default under the Mortgage.

3.             Attornment and Certificates.  In the event Agent succeeds to the
interest of Borrower as Landlord under the Lease, or if the Property or the
Premises are sold pursuant to any foreclosure of the Mortgage, Tenant shall
attorn to Agent, or a purchaser upon any such foreclosure sale, and shall
recognize Agent, or such purchaser, thereafter as the Landlord under the Lease. 
Such attornment shall be effective and self-operative without the execution of
any further instrument.   Tenant agrees, however, to execute and deliver at any
time and from time to time, upon the request of any holder(s) of any of the
indebtedness or other obligations secured by the Mortgage, or upon request of
any such purchaser, (a) any instrument or certificate which, in the reasonable
judgment of such holder(s), or such purchaser, may be necessary or appropriate
in any such foreclosure proceeding or otherwise to evidence such attornment, and
(b) an instrument or certificate regarding the status of the Lease, consisting
of statements, if true (and if not true, specifying in what respect), (i) that
the Lease is in full force and effect, (ii) the date through which rentals have
been paid, (iii) the duration and date of the commencement of the term of the
Lease, (iv) the nature of any amendments or modifications to the Lease, (v) that
no default, or state of facts,

H-2


--------------------------------------------------------------------------------




which with the passage of time, or notice, or both, would constitute a default,
exists on the part of either party to the Lease, and (vi) the dates on which
payments of additional rent, if any, are due under the Lease.

4.             Limitations.  If Agent exercises any of its rights under the
Assignment or the Mortgage, or if Agent shall succeed to the interest of
Landlord under the Lease in any manner, or if any purchaser acquires the
Property, or the Premises, upon or after any foreclosure of the Mortgage, or any
deed in lieu thereof, Agent or such purchaser, as the case may be, shall have
the same remedies by entry, action or otherwise in the event of any default by
Tenant (beyond any period expressed in the Lease within which Tenant may cure
such default) in the payment of rent or in the performance or observance of any
of the terms, covenants and conditions of the Lease on Tenant’s part to be paid,
performed or observed that the Landlord had or would have had if Agent or such
purchaser had not succeeded to the interest of the present Landlord.  From and
after any such attornment, Agent or such purchaser shall be bound to Tenant
under all the terms, covenants and conditions of the Lease, and Tenant shall,
from and after such attornment to Agent, or to such purchaser, have the same
remedies against Agent, or such purchaser, for the breach of an agreement
contained in the Lease that Tenant might have had under the Lease against
Landlord, if Agent or such purchaser had not succeeded to the interest of
Landlord.  Provided, however, that Agent or such purchaser shall only be bound
during the period of its ownership, and that in the case of the exercise by
Agent of its rights under the Mortgage, or the Assignment, or any combination
thereof, or a foreclosure, or deed in lieu of foreclosure, all Tenant claims
shall be satisfied only out of the interest, if any, of Agent, or such
purchaser, in the Property, and Agent and such purchaser shall not be (a) liable
for any act or omission of any prior landlord (including the Landlord); or (b)
liable for or incur any obligation with respect to the construction of the
Property or any improvements of the Premises or the Property; or (c) subject to
any offsets or defenses which Tenant might have against any prior landlord
(including the Landlord); or (d) bound by any rent or additional rent which
Tenant might have paid for more than the then current rental period to any prior
landlord (including the Landlord); or (e) bound by any amendment or modification
of the Lease that is made without Agent’s prior written consent; or (f) bound by
any assignment of the Lease or any encumbrance of Tenant’s interest thereunder
or any sublet thereunder (except if expressly permitted without Landlord’s
consent under the terms of the Lease) that is made without Agent’s prior written
consent; or (g) bound by or responsible for any security deposit not actually
received by Agent; or (h) liable for or incur any obligation with respect to any
breach of warranties or representations of any nature under the Lease or
otherwise including without limitation any warranties or representations
respecting use, compliance with zoning, landlord’s title, landlord’s authority,
habitability and/or fitness for any purpose, or possession; or (i) liable for
consequential damages.  The foregoing shall not, however:  (i) relieve Agent or
such purchaser, of the obligation to remedy or cure any conditions at the
Premises the existence of which constitutes a Landlord default under the Lease
and which continue at the time of such succession or acquisition, or (ii)
deprive the Tenant of the right to terminate the Lease for a breach of Landlord
covenant which is not cured as provided for herein and in the Lease and as a

H-3


--------------------------------------------------------------------------------




result of which there is a material interference with Tenant’s permitted use and
occupation of the Premises or any permitted business conducted therein.

5.             Rights Reserved.  Nothing herein contained is intended, nor shall
it be construed, to abridge or adversely affect any right or remedy of:  (a) the
Landlord under the Lease, or any subsequent Landlord, against the Tenant in the
event of any default by Tenant (beyond any period expressed in the Lease within
which Tenant may cure such default) in the payment of rent or in the performance
or observance of any of the terms, covenants or conditions of the Lease on
Tenant’s part to be performed or observed; or (b) the Tenant under the Lease
against the original or any prior Landlord in the event of any default by the
original Landlord to pursue claims against such original or prior Landlord
whether or not such claim is barred against Agent or a subsequent purchaser.

6.             Notice and Right to Cure.  Tenant agrees to provide Agent with a
copy of each notice of default given to Landlord under the Lease, at the same
time as such notice of default is given to the Landlord, and that in the event
of any default by the Landlord under the Lease, Tenant will take no action to
terminate the Lease (a) if the default is not curable by Agent (so long as the
default does not interfere with Tenant’s use and occupation of the Premises), or
(b) if the default is curable by Agent, unless the default remains uncured for a
period of thirty (30) days after written notice thereof shall have been given,
postage prepaid, to Agent at the address provided in Section 7 below; provided,
however, that if any such default is such that it reasonably cannot be cured
within such thirty (30) day period, such period shall be extended for such
additional period of time as shall be reasonably necessary (including, without
limitation, a reasonable period of time to obtain possession of the Property and
to foreclose the Mortgage), if Agent gives Tenant written notice within such
thirty (30) day period of Agent’s election to undertake the cure of the default
and if curative action (including, without limitation, action to obtain
possession and foreclose) is instituted within a reasonable period of time and
is thereafter diligently pursued.  Agent shall have no obligation to cure any
default under the Lease.

7.             Notices.  Any notice or communication required or permitted
hereunder shall be in writing, and shall be given or delivered:  (i) by United
States mail, registered or certified, postage fully prepaid, return receipt
requested, or (ii) by recognized courier service or recognized overnight
delivery service; and in any event addressed to the party for which it is
intended at its address set forth below:

To Agent:

 

Bank of America, N.A., as Agent

 

 

Suite 800

 

 

Mail Stop: RI 1 102 08 01

 

 

111 Westminster Street

 

 

Providence, Rhode Island 02903

 

 

Attention: Commercial Real Estate Loan Administration

 

 

 

 

H-4


--------------------------------------------------------------------------------




 

To Tenant:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

or such other address as such party may have previously specified by notice
given or delivered in accordance with the foregoing.   Any such notice shall be
deemed to have been given and received on the date delivered or tendered for
delivery during normal business hours as herein provided.

8.             Payment of Rent To Agent.  Tenant acknowledges that it has notice
that the Lease and the rent and all sums due thereunder have been assigned to
Agent as part of the security for the obligations secured by the Mortgage.  In
the event Agent notifies Tenant of a default under the Loan and demands that
Tenant pay its rent and all other sums due under the Lease to Agent, Tenant
agrees that it will honor such demand and pay its rent and all other sums due
under the Lease to Agent, or Agent’s designated agent, until otherwise notified
in writing by Agent.  Borrower unconditionally authorizes and directs Tenant to
make rental payments directly to Agent following receipt of such notice and
Borrower further agrees that Tenant may rely upon such notice without any
obligation to further inquire as to whether or not any default exists under the
Mortgage or the Assignment and notwithstanding any notice from or claim of
Borrower to the contrary.  Borrower shall have no right or claim against Tenant
for or by reason of any payments of rent or other charges made by Tenant to
Agent following Tenant’s receipt of any such notice.

9.             No Amendment or Cancellation of Lease.  As long as the Mortgage
remains undischarged of record, Tenant shall not agree to amend or modify the
Lease in any material respect, or agree to cancel or terminate the Lease or
agree to subordinate the Lease to any other mortgage or deed of trust, without
Agent’s prior written consent in each instance.

10.           No Waiver.  This Agreement does not:

(a)                                  constitute a waiver by Agent of any of its
rights under the Mortgage or any of the other Loan Documents (as defined in the
Mortgage); or

(b)                                 in any way release Borrower from its
obligations to comply with the terms, provisions, conditions, covenants and
agreements and clauses of the Mortgage and other Loan Documents.

11.           Borrower Compliance.  The provisions of the Mortgage remain in
full force and effect and must be complied with by Borrower.

H-5


--------------------------------------------------------------------------------




12.           Captions.  Captions and headings of sections are not part of this
Agreement and shall not be deemed to affect the meaning or construction of any
of the provisions of this Agreement.

13.           Counterparts.  This Agreement may be executed in several
counterparts each of which when executed and delivered is an original, but all
of which together shall constitute one instrument.

14.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State where the Property is located.

15.           Entire Agreement.  This Agreement constitutes the entire agreement
between Agent and Tenant regarding the subordination of the Lease to the
Mortgage and the rights and obligations of Tenant and Agent as to the subject
matter of this Agreement.

16.           Interaction with Lease and with Mortgage.  If this agreement
conflicts with the Lease, then this Agreement shall govern as between the
parties, including upon any attornment pursuant to this Agreement.  This
Agreement supersedes, and constitutes full compliance with any provisions in the
Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.

17.           Agent’s Rights and Obligations.  Except as expressly provided for
in this Agreement, Agent shall have no obligations to Tenant with respect to the
Lease.

18.           Amendments; No Oral Change.  This Agreement may be amended,
discharged or terminated, or any of its provisions waived, only by a written
instrument executed by the party to be charged.  This Agreement may not be
modified orally or in any manner other than by an agreement in writing signed by
the parties hereto or their respective successors in interest.

19.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon Agent, Lenders, Tenant and Borrower and their respective
heirs, personal representatives, successors and assigns, and any purchaser or
purchasers at foreclosure of the Property or any portion thereof, and their
respective heirs, personal representatives, successors and assigns.

[Signatures on Following Page(s).]

H-6


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as a sealed instrument, as of the date first above written.

AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date executed by Agent:______________________, 2006

 

 

 

 

 

TENANT:

 

 

 

 

 

[insert name]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Date executed by Tenant:_____________________, 2006

 

 

 

 

 

LANDLORD

 

 

 

 

 

FOA 6302 EAST MARTIN LUTHER KING BOULEVARD LLC, a Delaware limited liability
company

 

 

 

 

 

By:

 

6302 East Martin Luther King Boulevard Associates,

 

 

 

LLC, a Delaware limited liability company, its sole member

 

 

 

 

 

 

 

By:

Alliance Commercial Holdings II, LLC, a

 

 

 

 

Colorado limited liability company, its manager

 

 

 

 

 

 

 

 

 

By:

Alliance Commercial Partners, LLC, a

 

 

 

 

 

Colorado limited liability company, its manager

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Member

 

 

 

 

 

 

 

Date executed by Landlord:___________________, 2006

 

H-7


--------------------------------------------------------------------------------




STATE OF RHODE ISLAND
COUNTY OF PROVIDENCE

The foregoing instrument was acknowledged before me this ____ day of _________,
2006 by _________________, as _________________ of Bank of America, N.A., a
national banking association organized under the laws of the United States, and
on behalf of the national banking association.  He/She is personally known to me
or has produced a _________ (state) driver’s license as identification.

My Commission Expires:

 

 

 

 

 

Notary Public (signature)

 

 

 

(AFFIX NOTARY SEAL)

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

(Title or Rank)

 

 

 

 

 

 

 

 

(Serial Number, if any)

 

STATE OF _______________
COUNTY OF _____________

The foregoing instrument was acknowledged before me this ____ day of _________,
2006 by _________________, as _________________ of ___________________________
and on behalf of the __________________. He/She is personally known to me or has
produced a _________ (state) driver’s license as identification.

My Commission Expires:

 

 

 

 

 

Notary Public (signature)

 

 

 

(AFFIX NOTARY SEAL)

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

(Title or Rank)

 

 

 

 

 

 

 

 

(Serial Number, if any)

 

H-8


--------------------------------------------------------------------------------




STATE OF COLORADO
COUNTY OF JEFFERSON

The foregoing instrument was acknowledged before me this ____ day of _________,
2006 by _________________, as a Member of Alliance Commercial Partners, LLC, a
Colorado limited liability company and on behalf of the limited liability
company.  He is personally known to me or has produced a _________ (state)
driver’s license as identification.

My Commission Expires:

 

 

 

 

 

Notary Public (signature)

 

 

 

(AFFIX NOTARY SEAL)

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

(Title or Rank)

 

 

 

 

 

 

 

 

(Serial Number, if any)

 

H-9


--------------------------------------------------------------------------------




EXHIBIT A

[Attach Legal Description of Property]

 

H-10


--------------------------------------------------------------------------------


 

Schedule “1”

CERTIFICATION AS TO COMMENCEMENT DATE

THIS CERTIFICATION AS THE COMMENCEMENT DATE is dated this ____ day of
______________, 2006, by and between FOA 6302 East Martin Luther King Boulevard
Associates, LLC (“Landlord”) and Clayton Services, Inc., a Delaware corporation
(“Tenant”).

BACKGROUND FACTS

A.            Landlord and Tenant entered into that certain Lease (the “Lease”)
dated the ___ day of _______________, 2006, whereby the Tenant leased Suite 300
(the “Premises”) in the Interstate Corporate Center building (the “Building”)
located at 6302 B. Dr. Martin Luther King, Jr. Boulevard, Tampa, Florida; and

B.            Pursuant to the Lease, Landlord is hereby requesting Tenant to
stipulate as to the “Commencement Date” under the Lease and as to the scheduled
“Termination Date” of the Lease.

TERMS AND CONDITIONS

NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Landlord and Tenant hereby agree as follows:

1.             The Commencement Date under the Lease is _____________________.

2.             The Lease is scheduled to expire on _________________________.

3.             Tenant hereby acknowledges that (i) Tenant is in possession of
and has accepted the Premises, (ii) all of the work to be performed by Landlord
as required by the terms of the Lease, if any, has been properly completed,
(iii) Tenant has no claim or action under the Lease or against the Landlord
whatsoever, and (iv) Tenant hereby confirms that there is no default or breach
under the Lease on the part of Landlord.

[The remainder of this page intentionally left blank.]

Schedule 1-1


--------------------------------------------------------------------------------




IN WITNESS of the foregoing, Landlord and Tenant have signed this Lease as of
the date first written above.

WITNESSES:

 

TENANT:

 

 

 

 

 

CLAYTON SERVICES INC., a Delaware corporation

 

 

By:

 

/s/ Frederick C. Herbert

 

 

 

 

Frederick C. Herbert

 

 

Its:

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

Fed. I.D. No.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

FOA 6302 EAST MARTIN LUTHER KING BOULEVARD, LLC, a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

By: 6302 East Martin Luther King Boulevard Associates, LLC, a Delaware limited
liability company

 

 

 

 

 

 

 

 

 

By: Alliance Commercial Holdings II, LLC, a Colorado limited liability company,
its managing member

 

 

 

 

 

 

 

 

 

By: Alliance Commercial Partners, LLC, a Colorado limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Schedule 1-2


--------------------------------------------------------------------------------